  FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 151 Fresh & Easy Neighborhood Market, Inc. 
and
 Mar-garet Elias. 
Case 28
ŒCAŒ064411 August 
11, 2014
 DECISION AND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
, HIROZAWA
, JOHNSON
, AND SCHIFFER
 This case raises the issue of whether an employee was 
engaged in ﬁconcerted activityﬂ for the purpose of ﬁm
u-tual aid or protectionﬂ within the meaning of Section 7 of 
the National Labor Relations Act when she sought assi
s-
tance from her coworkers i
n raising a sexual harassment 
complaint to her employer.  The judge found that she 
was not, and the Acting General Counsel excepts.
1  We 
find that the employee was indeed engaged in concerted 
activity for the purpose of mutual aid or protection.  We 
also a
gree with the Acting General Counsel that, to the 
extent the Board™s divided decision in 
Holling Press, 
Inc., 
343 NLRB 301 (2004), would require a finding that 
the employee™s activity was 
not
 for mutual aid or prote
c-tion, that case
Šwhich lies far outside t
he mainstream of 
Board precedent
Šshould be overruled.  Nevertheless, in 
the particular circumstances of this case, we agree with 
the judge that the employer did not violate Section 

8(a)(1) when it questioned the employee about why she 

obtained witness stat
ements from her coworkers and i
n-structed her not to obtain additional statements. 
 1 On April 23, 2012, Administrative Law Judge Joel P. Biblowitz i
s-sued the attached decision.  The Acting General Counsel filed exce
p-
tions and a supporting brief.  The Respondent filed an answe
ring brief, 
and the Acting General Counsel filed a reply brief.
 The National Labor Relations Board has considered the decision and 
the record in light of the exceptions and briefs and has decided to a
f-firm the judge™s rulings, findings, and conclusions onl
y to the extent 
consistent with this Decision and Order.  We shall modify the judge™s 
recommended Order to reflect the violations found and in accordance 
with the Board™s standard remedial language, and consistent with our 
decision in 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  We shall also 
substitute new notices to conform to the Order as modified and with 
Durham School Services
, 360 NLRB 
694
 (2014).
 The judge found that the Respondent violated Sec. 8(a)(1) of the Act 
by maintaining an overbroad and discrimi
natory confidentiality rule in 
its employee handbook, on its company
-wide intranet portal, and on its 
New 
Hire
 CDs, and by failing to notify its employees at the Phoenix, 
Arizona facility of changes to its solicitation and distribution rule.  In 
the absenc
e of exceptions, we adopt the judge™s findings in this regard.  
As discussed in the Amended Remedy section of this decision, we shall 

amend the remedy and modify the recommended Order to require n
o-
tice posting by the Respondent at all of its facilities nat
ionwide with 
respect to its maintenance of the unlawful confidentiality policy.  In 
addition, in the absence of exceptions, we adopt the judge™s dismissal 
of the allegations that the Respondent violated Sec. 8(a)(1) by mai
n-
tai
ning an overly broad and discr
iminatory solicitation policy, by crea
t-ing an impression of surveillance, and by threatening employees with 

unspecified reprisals. 
 I.  FACTS
 On August 24, 2011,
2 employee Margaret Elias, a 
cashier at the Respondent™s grocery store, asked superv
i-sor Bruce Churley if she could participate in training 
rela
ted to the sale of alcohol, known as ﬁTIPS.ﬂ  Churley 
told her to write a note to him on a whiteboard in the 

breakroom, which Elias did on August 25.  Her message 
read, in relevant part: ﬁBruce 
. . . Could you please sign 
me up for TIPS training on 9/10/11
?ﬂ On August 26, Elias saw that the word ﬁTIPSﬂ had 
been changed to ﬁTITSﬂ and that a picture of a worm or 

peanut urinating on her name had been added to her ori
g-inal whiteboard message.  Elias asked Michael Ande
r-son, her team leader, about filing a sexual
 harassment 
complaint and showed him the whiteboard.  When A
n-derson asked why she would want to do so, Elias left the 

breakroom, angry at his reaction.  Afterward, Anderson 
telephoned Churley and, when informed of Elias™ plan to 

file a sexual harassment co
mplaint, Churley told Ande
r-son to take a photograph of the altered whiteboard me
s-sage and erase it. 
 That same day, Elias hand
 copied the whiteboard pi
c-ture and the altered message to a piece of paper.
3  
She 
asked Anderson and two coworkers, Krista Yates a
nd 

Victoria Giro, to sign the document.  All three did so.  
Regarding the substance of Elias™ conversations with 
those employees, the credited evidence establishes the 
following:
4  Before Anderson signed, Elias told him that 
she wanted to depict what was o
n the whiteboard and to 
file a sexual harassment complaint in connection with 
that content.  Likewise, before Yates signed, Elias ind
i-cated to her that she wanted to file a complaint.
5  When 
Giro signed the document, she knew Elias was upset by 

the whitebo
ard alteration and, at some point during their 
conversation about the document, Elias mentioned wan
t-ing to file a complaint.
6  Giro, who testified that she pe
r-sonally found the whiteboard alteration inappropriate, 

suggested that Elias report the matter to 
Churley so he 
could review the breakroom cameras, find out who a
l-2 All dates are 2011 unless otherwise stated.
 3 Employees at Elias™ level were not permitted to carry or use ca
m-eras at the 
facility.
 4 The judge generally credited the testimony of Anderson, Yates, and 
Giro.
 5 Yates testified that when Elias raised the whiteboard alteration to 
her, Elias indicated that she wanted to file a complaint, but Yates could 
not recall if Elias specifi
cally stated that she wanted to file a sexual 
harassment complaint.
 6 As the hearing transcript reflects, Giro testified that Elias 
did
 in-
form Giro of her desire to file a complaint about the whiteboard inc
i-dent, and the judge credited Giro™s
 testimony generally.  The judge™s 
finding that Elias never told Giro that she wanted to file a complaint is 

clearly erroneous.  
 361 NLRB No. 12
                                            152 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 tered Elias™ message, and take appropriate corrective 
action.  As found by the judge, during these convers
a-tions Elias was loud and angry.
 At the time that Anderson, Yates, and Giro signed El
i-as™ document, only the hand
- drawn picture and the a
l-tered whiteboard message appeared on the paper.  At 
some later point, Elias added the following statement:  
ﬁSomeone changed the board to ‚TITS™ instead of TIPS 

and [sic] and put a worm pissing on my na
me. I take this 
as sexual harassement [sic].  This has been on the [b]oard 

since I got here at 2PM.ﬂ  Elias testified that although she 

did not intend that statement to be a joint complaint, ﬁI 
was offended and I believe that the other girls were o
f-fended 
too.  And it just seemed that if we were to file a 
harassment charge that it wouldn™t happen again.ﬂ  Elias 
also testified that she felt the altered message was ﬁsex
u-al-based harassmentﬂ for her and the two other women 
who were working that night.
7 Later o
n August 26, Churley returned to the store and 
saw the photograph of the altered whiteboard that Ande
r-son had taken.  Churley then reviewed the breakroom™s 
video footage and identified Gary Hamner as the e
m-ployee who altered Elias™ whiteboard message.  Chu
rley 
emailed Employee Relations Manager Monyia Jackson 
to report the incident.  He also spoke to Anderson, Giro, 

and Yates about Elias™ request that they sign her han
d-written reproduction of the altered whiteboard message.  

The three stated that they belie
ved they were only wi
t-nessing that Elias™ reproduction was correct, that they did 
not want to help her bring a sexual harassment co
m-plaint, and that they felt forced to sign the document.  
Nonetheless, Giro testified that she would not have liked 
the white
board alteration if it had happened to her and 
thought that management should have been notified in 
some way so that disciplinary action could be taken.  In 

fact, Giro testified that, the day after she signed Elias™ 
document, she went to Churley and told h
im that she 
thought the whiteboard alteration was inappropriate and 
that she hoped he would ﬁtake care of it.ﬂ
 In the following days, Yates made a formal complaint 
against Elias for ﬁbullyingﬂ her into signing the statement 
showing the reproduced whiteboar
d message and a
c-cused Elias of altering the statement after Yates signed it.  
In addition, Hamner complained that Elias cursed at him 
upon his arrival to work on August 26.
 7 Although the judge discredited Elias™ testimony regarding her d
e-meanor while soliciting her coworkers to sign the reproduced
 whit
e-board message, he did not discredit her testimony as to her reasons for 
seeking to raise the sexual harassment complaint to the Respondent.  
We may thus properly rely on Elias™ testimony on this point.  See 
River 

Ranch Fresh Foods, LLC
, 351 NLRB 115,
 117, 117 fn. 15 (2007).
 Employee Relations Manager Jackson then began an 
investigation into the whiteboard 
incident and the co
m-plaints against Elias.  After interviewing Anderson, 
Yates, and Hamner, Jackson telephoned Elias on August 
31.8  Jackson spoke to Elias about her sexual harassment 
complaint, as well as her coworkers™ complaints against 
her.  When Jacks
on questioned Elias about why she felt 
that she had to obtain her coworkers™ signatures on the 
statement, Elias responded that it was for her own prote
c-tion.  Jackson also instructed Elias not to obtain any fu
r-ther statements so that Jackson could conduct 
her inve
s-
tigation into the incident.  She told Elias, however, that 
Elias could talk to other employees and ask them to be 
witnesses for her. Elias was never threatened with and 

did not receive discipline for her actions.  Upon comple
t-ing the investigation
, Jackson concluded that the whit
e-board alterations were inappropriate, disciplined Hamner 
for making the alterations, informed Elias of her decision 
in writing, and assured Elias that she would be protected 

against retaliation.  Jackson found no merit to 
Yates™ and 
Hamner™s complaints against Elias. 
 II.  THE JUDGE
™S DECISION
 The judge found that the Respondent did not violate 
Section 8(a)(1) of the Act by questioning Elias about 
why she felt she had to obtain her coworkers™ signatures 

on the hand
-drawn re
production of the altered whit
e-board, or by instructing Elias not to solicit additional 

written statements from her coworkers.  Relying largely 

on 
Holling Press
, 343 NLRB 301
, the judge reasoned 
that Elias had not been engaged in concerted activity for 

the purpose of mutual aid or protection at the time she 

sought her coworkers™ assistance in raising a sexual ha
r-assment complaint to management.  Instead, he found 

that Elias™ co
mplaint was personal and not shared by 
other employees, and that her goal in raising the issue to 
management was a purely individual one.  In addition, 
the judge, observing that the Respondent did not bar El
i-as from speaking with her coworkers, found that 
Jac
k-son™s request that Elias take no further statements was 
not meant to deprive her of the right to engage in co
n-certed activities, but rather to prevent disruption at the 
store.  He thus concluded that the Respondent™s que
s-
tions and instructions to Elias
 were not unlawful.
 III.  DISCUSSION  
 A.
  Elias 
Engaged in 
Concerted 
Activity for the 
 Purpose of 
Mutual 
Aid and 
Protection
 To be protected under Section 7 of the Act, employee 
conduct must be both ﬁconcertedﬂ and engaged in for the 
purpose of ﬁmutual aid or protection.ﬂ  Although these 
8 The judge credited Jackson™s version of the telephone call.
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 153 elements are closely related, our precedent makes clear 
that they are analytically distinct.
  See 
Summit Regional 
Medical Center
, 357 NLRB 
1614, 1616
 (2011).  As d
e-scribed more fully below, whether an employee™s activity 

is ﬁconcertedﬂ depends on the manner in which the e
m-ployee™s actions may be linked to those of his coworkers.  
See 
NLRB v. City
 Disposal Systems, 
465 U.S. 822, 831 
(1984);
 Meyers Industries
, 268 NLRB 493, 497 (1984) 
(Meyers
 I), remanded sub nom. 
Prill v. NLRB
, 755 F.2d 
941 (D.C. Cir. 1985), cert. denied 474 U.S. 948 (1985), 
supplemented 
Meyers Industries
, 281 NLRB 882, 887 
(1986) 
(Meyers II
), affd. sub nom. 
Prill v. NLRB
, 835 
F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 

(1988).  The Supreme Court has observed, however, that 

ﬁ[t]here is no indication that Congress intended to limit 
[Section 7] protection to situations in w
hich an emplo
y-ee™s activity and that of his fellow employees combine 
with one another in any particular way.ﬂ  
NLRB v. City 
Disposal Systems, 
465 U.S. at 835.  The concept of ﬁm
u-tual aid or protectionﬂ focuses on the 
goal of concerted 
activity; chiefly, wh
ether the employee or employees 
involved are seeking to ﬁimprove terms and conditions of 

employment or otherwise improve their lot as emplo
y-ees.ﬂ  
Eastex
, Inc.
 v. NLRB
, 437 U.S. 556, 565 (1978).
 Under Section 7, both the concertedness element and 
the ﬁmutu
al aid or protectionﬂ element are analyzed u
n-der an objective standard.  An employee™s subjective 
motive for taking action is not relevant to whether that 
action was concerted.  ﬁEmployees may act in a concer
t-ed fashion for a variety of reasons
Šsome altrui
stic, 
some selfish
Šbut the standard under the Act is an obje
c-tive one.ﬂ  
Circle K Corp.
, 305 NLRB 932, 933 (1991), 
enfd. mem. 989 F.2d 498 (6th Cir. 1993).  Nor is motive 
relevant to whether activity is for ﬁmutual aid or prote
c-tion.ﬂ  Rather, the analysis
 focuses on whether there is a 
link between the activity and matters concerning the 
workplace or employees™ interests as employees.  As one 
court has explained:
  The motive of the actor in a labor dispute must be di
s-tinguished from the purpose for his acti
vity.  The m
o-tives of the participants are irrelevant in terms of d
e-termining the scope of Section 7 protections; what is 
crucial is that the purpose of the conduct relate to co
l-lective bargaining, working conditions and hours, or 
other matters of ﬁmutual 
aid or protectionﬂ of emplo
y-ees.
  Dreis & Krump Mfg. Co. v. NLRB,
 544 F.2d 320, 328 fn. 10 
(7th Cir. 1976).
 Applying those principles, we disagree with the 
judge™s findings that Elias™ solicitation of her coworkers™ 
assistance was neither concerted nor for
 the purpose of 
mutual aid or protection.
 1. Elias was engaged in concerted activity
 In 
Meyers I
, the Board defined concerted activity as 
that which is ﬁengaged in with or on the authority of ot
h-er employees, and not solely by and on behalf of the e
m-ployee
 himself.ﬂ 
 Meyers I
, 268 NLRB at 497.  In 
Meyers 
II, the Board clarified that the 
Meyers I 
definition of co
n-certed activity includes cases ﬁwhere individual emplo
y-ees seek to initiate or to induce or to prepare for group 

action, as well as individual empl
oyees bringing truly 

group complaints to the attention of management.ﬂ  
Mey-ers II
, 281 NLRB at 887.  The requirement that, to be 
concerted, activity must be engaged in with the object of 

initiating or inducing group action does not disqualify 
merely prelim
inary discussion from protection under 
Section 7.  In this regard, ﬁinasmuch as almost any co
n-certed activity for mutual aid or protection has to start 
with some kind of communication between individuals, it 

would come very near to nullifying the rights of
 organ
i-zation and collective bargaining guaranteed by Section 7 
of the Act if such communications are denied protection 
because of lack of fruition.ﬂ  
Mushroom Transportation 
Co. v. NLRB
, 330 F.2d 683, 685 (3d Cir. 1964).  In add
i-tion, it is well establish
ed that ﬁthe activity of a single 
employee in enlisting the support of his fellow emplo
y-ees for their mutual aid and protection is as much ‚co
n-certed activity™ as is ordinary group activity.ﬂ  
Whittaker 
Corp
., 289 NLRB 933, 933 (1988), quoting 
Owens
-Cornin
g Fiberglas Corp. v. NLRB
, 407 F.2d 1357, 1365 
(4th Cir. 1969).
 Here, Elias sought her coworkers™ assistance in raising 
a sexual harassment complaint to management, by soli
c-iting three of them to sign the piece of paper on which 

she had copied the altered 
whiteboard message in order 
to ﬁproveﬂ the harassment to which she had been su
b-jected.  Although she did not intend to pursue a joint 

complaint, her testimony establishes that she wanted her 
coworkers to be witnesses to the incident, which she 
would then r
eport to the Respondent.  Two of those 
coworkers testified that they were aware of her intent to 
memorialize the incident for the purpose of reporting it 
to management.  Even without more, under 
Meyers II
 and its progeny,
 Elias™ conduct in approaching her 
coworkers to seek their support of her efforts regarding 
this workplace concern would constitute concerted a
c-tivity.
   Elias did not have to engage in 
further
 concerted 
activity to ensure that her initial call for group action 
retained its concerted charac
ter.  See 
Circle K Corp
., 305 
NLRB at 933; and 
Whittaker Corp.
, 289 NLRB at 934.
   The Board has previously found similar action to support 

a finding of concerted activity.  See 
Holling Press
, 343 
 154 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 NLRB at 302 (employee appealing to her coworkers to 
support
 her sexual harassment claim was engaged in 
concerted activity), citing 
Mushroom Transportation v. 
NLRB
, above, 330 F.2d 683.
9 In concluding that Elias was not engaged in concerted 
activity, Member Miscimarra and the judge maintain that 
Elias was raising a
 personal complaint not shared by ot
h-ers and that her coworkers signed the statement only to 
stop her ﬁannoyingﬂ conduct.
10  But under Board prec
e-dent, concertedness is not dependent on a shared obje
c-
tive or on the agreement of one™s coworkers with what is 
proposed.  See, e.g., 
El Gran Combo
, 284 NLRB 1115, 
1117 (1987), enfd. 853 F.2d 996 (1st Cir. 1988); and 
Meyers II
, 281 NLRB at 887.  The concerted nature of 
Elias™ request would not be diminished even if Elias™ 
coworkers did not agree with her sexual hara
ssment 
complaint, or, as Member Miscimarra argues, did not 
want to sign the document.  The Board has also reco
g-nized that activity such as Elias™ solicitation in this case 
may be protected even if the solicited employee is u
n-comfortable with the request.  
See 
Frazier Industrial Co.
, 328 NLRB 717, 719 (1999), enfd. 213 F.3d 750 (D.C. 

Cir. 2000).  
It is also well established that an employee 
may act partly from selfish motivations and still be e
n-gaged in concerted activity, even if she is the only i
m-mediate b
eneficiary of the solicitation.
11  Thus, Elias™ 
initial request, on its own, establishes concerted activity, 

regardless of whether her coworkers signed or refused to 
9 To this extent, we agree with 
Holling Press
, despite our rejection 
below of other aspects of that decision.  
Abramson
, LLC, 345 NLRB 
171 (2005), meanwhile, is distingu
ishable.  In that case, the Board 
addressed whether an employee pursuing a Title VII claim was engaged 
in concerted activity.  In concluding that he was not, the Board found 
that there was no evidence that the employee discussed his wage co
n-
cerns underlyin
g the Title VII claim with other employees or that he 
sought his coworkers™ support in remedying the alleged discrimination.  
Id. at 173
Œ174.  By contrast, Elias discussed the whiteboard alteration 
with three coworkers, informed them of her intention to ra
ise a co
m-plaint to management, and solicited their assistance in doing so.
 10 Nor does the record establish that Elias was raising a wholly pe
r-sonal complaint.  Employee Victoria Giro credibly testified that she 

would have been concerned had she been the vi
ctim of Hamner™s mi
s-conduct, that she agreed that management should have been notified in 
some way so that disciplinary action could be taken, and that she he
r-self raised the whiteboard alteration to Churley and asked him to ﬁtake 
care of it.ﬂ
 11 See 
Circle
 K Corp.
, 305 NLRB at 933; 
El Gran Combo
, 284 
NLRB at 1117; and 
Dreis & Krump Mfg. Co.
, 221 NLRB 309, 314 
(1975), enfd. 544 F.2d 320, 328 (7th Cir. 1976).  Further, the Board has 
held that ﬁ[w]here an employee™s objectives in taking certain action 
may be m
ixed, and one supports a finding of concertedness, [the Board] 
may not ignore it in favor of one that does not.ﬂ 
Circle K Corp.
, 305 
NLRB at 934 fn. 9.
 sign the document and notwithstanding their irritation 
with the manner of her request for t
heir assistance.
12 Member Miscimarra further contends that our decision 
today will result in unprecedented Section 7 protection 

for an employee soliciting assistance from his or her 
coworkers in raising a complaint to management even if 
the solicited employ
ees are unwilling to help or file their 
own complaint against the employee seeking assistance, 

they do not have a shared interest in the matter raised by 
the employee, and the complaint raised by the soliciting 
employee lacks merit.  However, what our coll
eague 
deems unprecedented protection is, in fact, consistent 

with decades of Board precedent.  As noted, solicited 

employees do not have to agree with the soliciting e
m-ployee or join that employee™s cause in order for the a
c-tivity to be concerted.  See 
Mus
hroom Transportation
, 330 F.2d at 685; 
Circle K Corp
., 305 NLRB at 933; 
Whitaker Corp
., 289 NLRB at 934; and 
El Gran Combo
, 284 NLRB at 1117.  Nor do the solicited employees have 
to share an interest in the matter raised by the soliciting 
employee for the 
activity to be concerted.  See 
El Gran 
Combo
, 284 NLRB at 1117; and 
Hintze Contracting Co
., 236 NLRB 45, 48 (1978), enfd. 
mem. 
1979 WL 32447 
(9th Cir. 1979)
.  Further, the protected, concerted nature 
of an employee™s complaint to management is not d
e-penden
t on the merit of such a complaint.  See 
Spinoza, 
Inc
., 199 NLRB 525, 525 (1972), enfd. 478 F.2d 1401 
(5th Cir. 1973).  It is thus clear that, in finding Elias™ 

conduct to be concerted, we are applying established 
precedent.  Our colleague™s criticisms, 
therefore, repr
e-sent a dispute with existing Board jurisprudence. 
 2. Elias™ concerted activity was for the purpose of 
 mutual aid and protection
 We turn now to the question whether Elias™ concerted 
activity was for the purpose of mutual aid or protection.
  Our finding that it was flows from the Supreme Court™s 
endorsement, in 
Eastex
, of the view that Congress d
e-signed Section 7 ﬁto protect concerted 
 activities for the 
somewhat broader
 purpose of ‚mutual aid or protection™ 
as well as for the narrower purpo
ses of ‚self
-organization™ and ‚collective bargaining.™ﬂ  437 U.S. at 
565 (emphasis added).  Thus, the ﬁmutual aid or prote
c-tionﬂ clause encompasses ﬁmuch legitimate activity [by 
employees] that could improve their lot as employees.ﬂ  
Id. at 567.  The Cour
t concluded that it was appropriate 
for the Board to draw the precise boundaries of that 
12 In finding that Elias did not act concertedly, the judge also found 
that Elias™ conduct was disruptive
 to the store™s operations.  In our 
view, such evidence is more relevant to the question, not presented 
here, whether an employee engaged in protected concerted activity 
loses such protection by her conduct.  See 
Atlantic Steel Co
., 245 
NLRB 814, 816 (1979
).                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 155 clause ﬁas it considers the wide variety of cases that 
come before it.ﬂ  Id. at 568.
 In 
Meyers II
, the Board ﬁacknowledged that efforts to 
invoke the protection of sta
tutes benefitting employees 
are efforts engaged in for the purpose of ‚mutual aid or 

protection™ﬂ and reiterated the Supreme Court™s view that 
ﬁproof that an employee action inures to the benefit of 
allﬂ is ﬁproof that the action comes within the ‚mutual a
id 
or protection™ clause of Section 7.  281 NLRB at 887.  In 
exercising the authority affirmed by the 
Eastex
 Court, the 
Board has found that a broad range of employee activ
i-ties regarding the terms and conditions of their emplo
y-ment falls within the scope 
of the ﬁmutual aid or prote
c-tionﬂ clause.  See, e.g., 
Dreis & Krump Mfg.,
 221 NLRB 
at 314 (employees™ complaints over supervisory handling 

of safety issues); and 
Tanner Motor Livery,
 148 NLRB 
1402, 1404 (1964), enfd. in relevant part 349 F.2d 1 (9th 
Cir. 1
965) (employees™ protest of racially discriminatory 
hiring practices).  See also 
Ellison Media Co., 
344 NLRB 

1112, 1113
Œ1114, 1119 (2005) (conversation between 
two employees was for mutual aid or protection where 
one employee, who had previously complained
 about 
offensive comments from a supervisor, urged a second 
employee to report sexually suggestive comments from 
same supervisor); and 
Owens Illinois
, 290 NLRB 1193, 
1204Œ1205 (1988), enfd. 872 F.2d 413 (3d Cir. 1989) 
(employee™s action in contacting OSHA 
was protected).
 As those cases indicate, Elias™ activity unquestionably 
would be deemed for ﬁmutual aid or protectionﬂ had she 

attempted to join forces with another employee who 
likewise had been the victim of alleged sexual haras
s-
ment by Hamner (or anyone
 else in the Respondent™s 
workplace for that matter).  Thus, the question presented 

here is whether Elias™ solicitation of support from her 
coworkers should be treated any differently simply b
e-cause, on this occasion, Elias was confronting misco
n-duct that 
Hamner seemingly directed at her alone.
13  Af-ter a review of well
-established precedent, we answer 
that question in the negative.
 In other contexts, the Board has found that an emplo
y-ee who asks for help from coworkers in addressing an 

issue with management
 does, indeed, act for the purpose 
of mutual aid or protection, even where the issue appears 
to concern only the soliciting employee, the soliciting 
employee would receive the most immediate benefit 
13 Although it was directed at Elias, Hamner™s misconduct 
affected
 other employees, too, as indicated by Giro™s testimony that she would 
not have liked the altered wording if it had been aimed at her, that she 
thought management should have been notified
 in some way so that 
disciplinary action could be taken, and that she did ask Supervisor 
Churley to take action.  Moreover, the inappropriate and offensive 
message was publicly posted on a whiteboard in the employee brea
k-
room and not delivered privately to
 Elias.
 from a favorable resolution of the issue, and the solici
t-ing employee does not make explicit the employees™ m
u-tuality of interests.  In 
IBM Corp
., 341 NLRB 1288, 
1294, 1307 fn.
 13 (2004), for example, the Board rea
f-firmed that the ﬁmutual aid or protectionﬂ element is sa
t-isfied where a single employee, facing a 
disciplinary 
interview, requests assistance from a coworker.
14  The 
Supreme Court has held the same.  See 
NLRB v. J. 
Weingarten, Inc.
, 420 U.S. 251, 260 (1975) (single e
m-ployee™s appeal for help from other employees implicates 

ﬁmutual aid or protectionﬂ eve
n though only that e
m-ployee may have had an immediate stake in the ou
t-come).  Discipline, of course, is often highly individua
l-ized
Šand the 
IBM 
Board certainly did not suggest that 
concerted activity exists only where the employee asked 
for help has engage
d in the same or similar alleged co
n-duct for which his coworker is being investigated.  Lik
e-wise, in 
El Gran Combo
, 284 NLRB at 1116
Œ1117, the 
Board found that an employee who, unlike his band m
a-tes, did not receive a share of the band™s album sales 

noneth
eless acted for the purpose of mutual aid or pr
o-tection by soliciting fellow band members to support his 
individual demand for a share of the group™s earnings.  

Similarly, in 
Circle K Corp
., 305 NLRB at 932
Œ934, the 
Board found that even where an employee 
may have 
been motivated by personal concerns in soliciting a 
coworker to sign a letter to management regarding terms 
and conditions of employment of concern to all emplo
y-ees, the employee was nonetheless engaged in concerted 

activity that satisfied the ﬁmu
tual aid or protectionﬂ r
e-quirement.  In 
Rock Valley Trucking Co.
, 350 NLRB 69, 
69, 83
Œ84 (2007), the Board found that a truckdriver who 
was assigned lower mileage than his coworkers was e
n-
gaged in protected conduct when he raised the disparities 
with his 
coworkers and his manager and asked a cowor
k-er to bring the issue to management.  Although the driver 
was the one who directly suffered from the unequal a
s-signment, the Board agreed that his actions were aimed 
not merely to secure a personal benefit, but a
lso sought a 
change from a flawed assignment process that could a
f-
fect all employees.  
 Although arising in widely varying circumstances, all 
of those cases are grounded in the ﬁsolidarityﬂ principle.  
In enacting Section 7, Congress created a framework fo
r employees to ﬁband togetherﬂ in solidarity to address 
their terms and conditions of employment with their e
m-ployer.  
City Disposal Systems
, 465 U.S. at 835.  
ﬁ[M]ak[ing] common cause with a fellow workman over 

his separate grievanceﬂ is a hallmark of suc
h solidarity, 
14 A Board majority held that in a nonunion setting, the employer 
lawfully may refuse the request.  Id. at 1294.
                                            156 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 even if ﬁ
only one of them . . . has any immediate stake in 
the outcome
.ﬂ  
NLRB v. Peter Cailler Kohler Swiss 
Chocolates
 Co.
, 130 F.2d 503, 505 (2d Cir. 1942).  By 
soliciting assistance from coworkers to raise his issues to 
management, an empl
oyee is requesting that his cowor
k-ers exercise vigilance against the employer™s perceived 
unjust practices.  See 
El Gran Combo de Puerto Rico v. 
NLRB
, 853 F.2d 996, 1005 fn. 4 (1st Cir. 1988), quoting 
J. Weingarten
, 420 U.S. at 260
Œ261.  The solicited e
m-ployees have an interest in helping the aggrieved ind
i-vidual
Ševen if the individual alone has an immediate 
stake in the outcome
Šbecause ﬁnext time it could be one 
of them that is the victim.ﬂ  Id.
15  ﬁAn injury to one is an 
injury to allﬂ is one of the olde
st maxims in the American 
labor lexicon.
16 Applying that bedrock principle here would lead to the 
conclusion that Elias, too, was acting for the purpose of 

mutual aid or protection in soliciting her coworkers™ a
s-sistance in complaining to management about a
n incident 
of alleged sexual harassment.
17  Nevertheless, we reco
g-nize, as did the judge, that such a finding appears to be 
foreclosed by the Board™s decision in 
Holling Press
.  In 
that case, over a dissent by then
-Member Liebman, the 
Board found that an em
ployee, although acting concer
t-edly, did 
not act for the purpose of mutual aid or prote
c-tion when she sought a colleague™s assistance in conne
c-15 As Judge Learned Hand observed more fully in 
Peter Cailler 
Kohler Swiss Chocolates
:   
 When all the other workmen in a shop make common cause with a 
fe
llow workman over his separate grievance, and go out on strike in 
his support, they engage in a 
ﬁconcerted activity
ﬂ for 
ﬁmutual aid or 
protection,
ﬂ although the aggrieved workman is the only 
one of them 
who has any immediate stake in the outcome.  The rest know that by 
their action each one of them assures himself, in case his turn ever 
comes, of the support of the one whom they are all then helping; and 
the solidarity so established is 
ﬁmutua
l aid
ﬂ in the most literal sense, as 
nobody doubts.  130 F.2d at 505
Œ506.
 16 The phrase is traced at least as far back as the motto of the nin
e-teenth
-century Knights of Labor.  See, e.g., Atleson, 
Values and A
s-sumptions in American Labor Law
 206 fn. 13 (1983).
 17 As described, after seeing the altered whiteboard message, Elias 
engaged her fellow employees in conversations about the message, 
expressed her position that it constituted sexual harassment, stated that 
she planned to file a complain
t with management, and asked her 
coworkers to sign the document she had prepared showing the altered 
message.  And, although Elias did not intend her subsequently added 
statement alleging sexual harassment to be a joint statement, she test
i-fied that she pr
oceeded with her complaint to management not only 
because she was offended, but because she believed other female e
m-ployees were offended as well and that filing a complaint might prevent 
similar conduct in the future
.  Accordingly, it is clear that Elias™
 activity 
had a purpose relating to working conditions at the Respondent™s facil
i-ty.  See 
Dreis & Krump
, 544 F.2d at 328 fn. 10.  That being true, it 
does not matter that Elias alone apparently was the intended target of 
the whiteboard incident.  Nor does 
it matter that she did not articulate 
any mutuality of interest at the time.  See 
Timekeeping Systems, Inc
., 

323 NLRB 244, 248 (1997); and 
Whittaker Corp
., 289 NLRB at 933.
 tion with her sexual harassment complaint.  In doing so, 
the Board concluded:
  [W]here one employee is the allege
d victim, that lone 
employee™s protest is not concerted.  And, even if the 

victim seeks support from another employee, and that 

seeking of support is concerted activity, the ﬁmutual aid 
or protectionﬂ element may be missing.  The bare po
s-sibility that the 
second employee may one day suffer 
similar treatment, and may herself seek help, is far too 
speculative a basis on which to rest a finding of mutual 
aid or protection.  
[343 NLRB at 303
Œ304.]  Thus, 
Holling Press
 effectively nullifies the solidarity pri
n-ciple when it comes to claims of sexual harassment invol
v-ing conduct directed at only one employee.  In doing so, 

Holling Press
 seemed to create a special exception for sex
u-al harassment claims.
 The General Counsel asks us to reverse 
Holling Press
 in that re
spect.  Drawing on the Board™s decision in 
Mey-ers II
, above, 
he argues that when an individual emplo
y-ee effectively invokes statutory protections benefitting 

employees
Šhere, protections against sexual harassment 
in the workplace
Šthat employee™s efforts are
 for the 
purpose of ﬁmutual aid or protectionﬂ under established 

Board and Supreme Court precedent, discussed above.
18  We agree that 
Holling Press
 cannot be reconciled with 
that precedent.
 The fundamental flaws of 
Holling Press 
were persu
a-sively articulated by the dissent in that case.  First, the 

Board erroneously discounted the solidarity principle as 
it applies to sexual harassment in the workplace.  Faced 
with the 
IBM
 case described above, the Board accepted 
that the solidarity principl
e may apply when a single e
m-ployee is threatened with discipline because ﬁdiscipline 
and the threat thereof are commonplace occurrences,ﬂ 
Holling Press
, 343 NLRB at 304, and so other emplo
y-ees are likely to seek similar assistance in return in the 

future. 
 By contrast, the Board posited, claims of sexual 
harassment ﬁare not a common everyday occurrence,ﬂ 
and so there is merely a ﬁtheoretical possibilityﬂ of future 

reciprocation.  Id.  As pointed out by the dissent, the 
premise that claims of sexual harassme
nt are rare is 
simply indefensible.
19  
More broadly, as the dissent e
x-18 In 
Meyers II
, the Board accepted the principle ﬁthat efforts to i
n-
voke the protec
tion of statutes benefitting employees are efforts e
n-
gaged in for the purpose of ‚mutual aid or protection,™ﬂ although such 
efforts may not necessarily be concerted.  281 NLRB at 887.
 19 In recent years, the EEOC, and state and local agencies in a work 
shar
ing agreement with it, have received over 11,000 sexual harassment 
allegations yearly.  U.S. Equal Employment Opportunity Commission, 
Sexual Harassment Charges EEOC & FEPAs Combined: FY 1997
ŒFY 
2011
, available at
                                             FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 157 plained, neither the Act nor Board precedent disti
n-guishes between different types of workplace grievances 
for purposes of determining whether the ﬁmutual aid or 
protectionﬂ requirement i
s met.  Thus, an employee who 
receives assistance with a workplace sexual harassment
-related complaint today may assist a coworker with a 
disciplinary matter tomorrow, or any other matter invol
v-ing other terms and conditions of employment.
 Second, the 
Holl
ing Press
 Board failed to deal ad
e-quately with applicable Board precedent.  It is settled that 

the ﬁBoard is not at liberty to ignore its own prior dec
i-sions, but must instead provide a reasoned justification 
for departing from precedent.ﬂ  
Goya Foods of F
lorida
, 356 NLRB 
1461, 1463
 (2011), quoting 
W & M Prope
r-ties of Connecticut, Inc. v. NLRB, 
514 F.3d 1341, 1346 
(D.C. Cir. 2008)
.  
The 
Holling Press
 decision does not 
meet that standard.  As described, the Board™s rationale 
for distinguishing 
IBM
 was baseless.  But more genera
l-ly, 
Holling Press
 failed to come to grips with the lesson 
of the cases embracing the solidarity principle:  that the 
ﬁmutual aid or protectionﬂ element is satisfied by the 
implicit promise of future reciprocation, when one e
m-ployee answers another™s call for assistance, even if that 
promise is rarely (or never) called upon.
 The result is that 
Holling Press
 is an outlier, having 
departed from established Board and court precedent 
without providing a coherent reason for doing s
o.  I
n-deed, 
Holling Press
 effectively created an exception 
from Section 7 for claims of sexual harassment in ci
r-cumstances where those claims, had they instead co
n-cerned discipline, safety, or many other matters similarly 
affecting working conditions, woul
d have enjoyed the 
protection of the Act.
20  We thus find that fidelity to 
precedent and adherence to the principles of the Act will 

be best served by overruling 
Holling Press
 to the extent 
it is inconsistent with our decision today.
21  We hold that 
http://www.eeoc.gov/eeoc/statistics/enfor
cement/sexual_harassment.
cfm
 (last visited Aug. 23, 2013).  Many others likely go unreported.  
See, e.g., Westfall, 
The Forgotten Provision:  How the Courts Have 
Misapplied Title VII in Cases of Express Rejection of Sexual Advances
, 81 U. Cin. L. Rev. 269,
 280 (2012).
 20 See Corbett, 
The Narrowing of the National Labor Relations Act: 
Maintaining Workplace Decorum and Avoiding Liability
, 27 Berkeley 
J. Empl. & Lab. L. 23, 39
Œ40 (2006) (observing that ﬁ[t]he 
Holling 
Press
 majority struggled to distinguish 
IBM 
Corp.
 on the ground that 
sexual harassment allegations lacked a mutual interest for all emplo
y-eesﬂ); Brudney, 
Isolated and Politicized: The NLRB™s Uncertain F
u-
ture
, 26 Comp. Lab. L. & Pol™y J 221, 226 (2005) (citing 
Holling Press
 as reflecting a ﬁshriveled
 understanding of when employees are e
n-
gaged in ‚protected activity™ﬂ under Sec. 7 of the Act).
 21 In addition to bringing greater consistency to our precedent r
e-gar
ding the mutual aid or protection clause, overruling 
Holling Press 
furthers the important fe
deral policy of preventing sexual harassment in 
the workplace.  The Supreme Court has recognized that such haras
s-ment is ﬁevery bit the arbitrary barrier to sexual equality at the wor
k-
an emplo
yee seeking the assistance or support of his or 
her coworkers in raising a sexual harassment complaint 
is acting for the purpose of mutual aid or protection.  
This decision applies equally to cases where, as here, an 
employee seeks to raise that complaint 
directly to the 

employer, or, as in 
Holling Press
, to an outside entity.
 Member Miscimarra charges that in so holding, we are 
ﬁeliminating the statute™s ‚mutual aid or protection™ la
n-guageﬂ and broadening its reach to create Section 7 co
v-erage for ﬁevery i
ndividual employee
Šregarding every 
individual complaint implicating any individual non
-NLRA right
Šas soon as the individual seeks the i
n-volvement of anyone else who is a statutory employee.ﬂ   

But the Board™s case law, as we have shown, has long 

held that 
an employee who invokes the protection of a 
statute benefitting employees
 is engaged in an activity for 
mutual aid or protection (which may, or may not, be co
n-certed, depending on the circumstances).  Of course, we 
do not find Elias™ activity protected sim
ply because her 
complaint implicated 
some
 statutory right.  What matters, 
rather, is that she approached her coworkers with a co
n-cern 
implicating the terms and conditions of their e
m-ployment
, and sought their help in pursuing it.
 Contrary to Member Miscima
rra™s claims, our holding 
today is squarely in line with established Board prec
e-dent.  Employees have protections both under the Act 
and under other 
federal and state statutes governing the 
workplace, which address terms and conditions of e
m-ployment.  That
 an employee™s activity in the workplace 
may also implicate other statutes does not mean that it 
has somehow lost the protection of the Act.  Consistent 
with Supreme Court and Board precedent, as discussed 
above, employees are not required to choose betwee
n engaging in Section 7 activity and pursuing their other 
legal or administrative remedies.
22  
When Congress e
n-place that racial harassment is to racial equality.ﬂ  
Meritor Sav
ings
 Bank, FSB v. Vinson
, 477 U.S. 57, 67 (1986).  Thus, federal law reco
g-
nizes that p
revention is the best way to eliminate sexual harassment and 
encourages employers to do so by providing employees 
with, among 
other things, effective means to report sexual harassment.  See 29 CFR 
§ 
1604.11(f) (EEOC regulation); 
Faragher v. City of Boca Raton
, 524 
U.S. 775, 806 (1998)
.  We do not agree with our dissenting colleague 
that our decision will ﬁpredictably 
undermineﬂ employee rights.  R
a-ther, we believe that fostering a supportive 
work culture with high 
coworker solidarity where employees feel free to address sexual ha
r-assment with their coworkers, results in an increased likelihood of 

reporting and has been
 linked to lower incidences of harassment in the 
workplace overall.  See Blackstone et al., 
Legal Consciousness and 
Responses to Sexual Harassment
, 43 Law & Society Rev. 631, 635, 
646, 654 (2009).
 22 Member Miscimarra™s concern that our holding creates ﬁpro
cess 
restrictionsﬂ that will detract from the legal protection afforded to e
m-ployees under other statutes is unfounded.  First, the purported pro
b-
lems identified by our colleague are no more than functions of the 
rights employees already have under the Act
.  Further, as demonstrated 
                                                                     158 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 acted workplace legislation in the decades after the Act 
was passed, it clearly intended to give employees more 

rights and more remedies, not to e
liminate existing ones.  
 Accordingly, we find that Elias™s solicitation of her 
colleagues™ assistance in complaining to the Respondent 

about the whiteboard incident was for the purpose of 
mutual aid or protection.
 B. The Respondent did not 
Violate Section
 8(a)(1) 
 by 
Instructing Elias 
not to 
Obtain 
Additional 
 Statements from her 
Coworkers
 Having found that Elias acted both concertedly and for 
the purpose of mutual aid and protection, we turn to the 

allegations that the Respondent violated Section 8(a)(1) 
by its actions in connection with its investigation into 

Elias™ conduct.  The Acting General Counsel has excep
t-ed to the judge™s finding that the Respondent did not vi
o-late Section 8(a)(1) when 
Manager Jackson instructed 
Elias not to obtain additional stat
ements from her 
coworkers related to the sexual harassment complaint.  

Under the particular facts of this case, we agree with the 
judge that Jackson™s instruction to Elias did not violate 
the Act.
 There is no question that, as a general matter, emplo
y-ees h
ave a Section 7 right to discuss with one another 
ongoing employer investigations into alleged employee 
misconduct, including allegations of sexual harassment.
 23  Indeed, to prohibit such discussions, an employer 
bears the burden of showing that it has a l
egitimate bus
i-ness justification that outweighs employees™ Section 7 

rights.  See 
Hyundai America Shipping Agency
, 357 
NLRB 
860, 874
 (2011).  In the particular circumstances 
of this case, we find that the Respondent made that 
sho
wing.
 It is settled that ﬁa
n employer is responsible for acts of 
sexual harassment in the workplace where the employer 
. . . . knows or should have known of the conduct, unless 
it can show that it took immediate and appropriate co
r-rective action.ﬂ  29 CFR 
§ 1604.11(d) (EEOC regul
a-tion).  Consistent with this principle, the Board has re
c-ognized that employers have a legitimate business inte
r-by our decision below on the specific violations alleged, our holding 
will not restrict employers™ ability to carry out their business oper
a-tions, to handle complaints, or to conduct investigations as necessary.  
For similar rea
sons, we reject Member Johnson™s criticism, in his pa
r-tial dissent, that we somehow regard the Board as an ﬁüberagencyﬂ or 
that we apply Sec. 7 to override all other statutory frameworks created 
by Congress.
 23 See, e.g., 
Ellison Media
, 344 NLRB 
1112, 
1113
Œ1114
 (2005)
; Phoenix Transit System
, 337 NLRB 510, 510 (2002) (Sec. 7 protects 
employees™ right to discuss sexual harassment complaints), enfd. mem. 
63 Fed.Appx. 524 (D.C. Cir. 2003); 
All American Gourmet
, 292 NLRB 
1111, 1130 (1989) (rule precluding employ
ee from discussing sexual 
harassment complaint with coworkers violated Sec. 8(a)(1)).
 est in investigating facially valid complaints of employee 
misconduct, including complaints of harassment.  See 

Consolidated Diesel Co
., 332 NLRB 
1019, 1020 (2000), 
enfd. 263 F.3d 345 (4th Cir. 2001).  The interest in a full, 
fair, and accurate resolution of sexual harassment co
m-plaints, along with prompt corrective action, is not excl
u-sively the employer™s.  Employees also have an interest 

in raisi
ng sexual harassment complaints to management 

and having an effective system in place for addressing 
such complaints.
 Here, as part of her investigation into Elias™ sexual 
harassment complaint, Jackson instructed Elias not to 
obtain additional statements f
rom her coworkers in co
n-nection with that complaint.  Jackson™s instruction to 
Elias was narrowly tailored to address the Respondent™s 
need to conduct an impartial and thorough investigation.  
Elias was specifically told that, in relation to the invest
i-gat
ion, she should let Jackson obtain any additional 
statements.  Jackson did not prohibit Elias from discus
s-
ing the pending investigation with her coworkers, asking 

them to be witnesses for her, bringing subsequent co
m-plaints
, or obtaining statements from co
workers in future 
complaints.
24  Further, as Elias had made additions to the 
statement after her coworkers had signed it and her 
coworkers had expressed concern to Jackson over these 
alterations, Jackson™s instruction would reasonably be 
viewed as seeking t
o safeguard the integrity of the inve
s-
tigation, not restrict Elias in the exercise of her Section 7 
rights.  Thus, although instructions limiting employees 

from discussing or seeking assistance with sexual ha
r-assment complaints and investigations may in ot
her co
n-texts violate the Act, we find on these facts that Jac
k-son™s narrowly tailored instruction to Elias did not do so.  
We therefore agree with the judge that the Respondent 
did not violate Section 8(a)(1) by instructing Elias to 

refrain from obtaining 
additional witness statements in 
connection with the sexual harassment complaint.
 C. The Respondent did not 
Violate Section 8(a)(1) 
 by 
Questioning Elias
 about the 
Whiteboard 
 Incident and her 
Request to 
Her 
Coworkers
 The General Counsel also excepts to th
e judge™s fin
d-ing, made without explanation, that the Respondent did 
not violate Section 8(a)(1) by virtue of Jackson™s que
s-tioning of Elias during their August 31 telephone call as 
to why Elias felt the need to obtain her coworkers™ sign
a-24 We thus view Jackson™s instruction as distinguishable from cases 
involving an employer™s blanket prohibition on discussing ongoing 
investigations of employee misconduct
.  See, e.g., 
SKD Jonesville 
Division L.P
., 340 NLRB 101, 103 (2003); 
Phoenix Transit System
, 337 NLRB at 510; 
Keller Ford, 
336 NLRB 722, 722 (2001), enfd. 
mem. 
69 Fed.Appx. 672 (6th Cir. 2003)
; and 
K Mart Corp
., 297 NLRB 
80, 80 fn. 2 (1989).
                                                         FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 159 tures on the docu
ment showing the reproduced whit
e-board message.  The Act generally prohibits employers 
from questioning employees about their protected co
n-certed activity, including 
why
 they chose to engage in 
that activity.
25  
At the same time, the Board has reco
g-nized th
at, as part of a full and fair investigation, it may 
be appropriate for the employer to question employees 
about facially valid claims of harassment and threats, 

even if that conduct took place during the employees™ 
exercise of Section 7 rights.
26  As with 
the instruction 
preventing Elias from obtaining additional statements, 
we find on the particular facts of this case that the R
e-spondent™s questioning of Elias was not unlawful.
 The record establishes that the Respondent™s questio
n-ing of Elias was focused o
n and narrowly tailored to en
a-bling the Respondent to conduct a legitimate investig
a-tion into Elias™ complaint, as well as her coworkers™ 
complaints against her.  As described, Elias™ coworkers 
complained to management about Elias™ own conduct in 

seeking h
er coworkers™ assistance in raising a sexual 
harassment complaint to management.  These matters 
involved the same operative facts, timeline, actions, and 
participants.  It was therefore reasonable for Jackson to 

investigate them together and to ask the que
stions she 
legitimately believed important before reaching a concl
u-sion. 
 Moreover, although Jackson™s question concerned 
why Elias felt she had to obtain her coworkers™ sign
a-tures, there is no evidence that Jackson was attempting to 
delve into Elias™ 
motives or sentiments beyond the na
r-row facts surrounding the complaints at issue.
27  Instead, 
25 See, e.g., 
Belle of Sioux City, L.P.,
 333 NLRB 98, 105 (2001) 
(emphasizing that, just as an employer may not question employees 
about union activity, it may not question unrepresented employees 
about their concerted efforts to change or mitigate terms and conditions 
of employment).
 26 For example, in 
Bridgestone Firestone South Carolina
, 350 NLRB 
526, 528
Œ529 (2007), the Board found that the employer lawfully que
s-tioned a union supporter about alleged vulgar language and threatening 
behavior when making of prounion rem
arks.  Specifically, the Board 
found:
 The Respondent had a legitimate basis for investigating [the emplo
y-ee™s] misconduct, and its investigation was entirely consistent with its 
policy
. . ..  Furthermore, the Respondent made reasonable efforts to 
circumscribe its questioning to avoid unnecessarily prying into [the 
employee™s] union views, and the limitations on its inquiry were clea
r-ly communicated to [him].
 To be sure, the Board has found that legitimate managerial concerns 
regarding the preventio
n of harassment do not justify policies discou
r-aging Sec. 7 activity ﬁby subjecting employees to investigation and 
possible discipline on the basis of the subjective reactions of others to 
their protected activity.ﬂ  
Consolidated Diesel Co.
, 332 NLRB at 10
20
.  However, this does not preclude a legitimate investigation simply b
e-cause some aspect of the conduct of one of the parties is protected 

under Sec. 7.
 27 In 
Bridgestone Firestone South Carolina
, 350 NLRB at 528
Œ529, 
an employee became loud, angry, and u
sed obscenities during a conve
r-a reasonable employee viewing Jackson™s actions in co
n-text would recognize that she was legitimately trying to 
gain a full picture of the events as part of her in
vestig
a-tion.  Finally, in closing the investigation, Jackson a
s-sured Elias that the Respondent was committed to pr
o-tecting her against retaliation of any kind and told her to 
report any future incidents of harassment or retaliation.  
Such assurances are re
levant to a determination of 

whether an employer™s questioning of an employee about 
her collective actions is lawful.  See generally 
Bourne 
Co. v. NLRB
, 332 F.2d 47, 48 (2d Cir. 1964) (setting 
forth relevant factors for determining if questioning is 
coerci
ve)
. Based on the foregoing, 
we find that the Respondent™s 
questioning of Elias did not, under the circumstances 
presented here, violate Section 8(a)(1).  We therefore 
adopt the judge™s recommendation to dismiss the co
m-plaint allegation.
 AMENDED 
REMEDY
 The
 judge found that the Respondent violated Section 
8(a)(1) of the Act by maintaining in its employee han
d-book, New Hire CD, and on its intranet portal confide
n-tiality provisions prohibiting the discussion of wages, 

hours, compensation, or working conditions
 of other e
m-ployees.  No party has excepted to this finding.  The 
standard affirmative remedy for maintenance of unlawful 
work rules is immediate rescission of the offending rules; 
this remedy ensures that employees may engage in pr
o-tected activity without
 fear of being subjected to the u
n-lawful rule.  
Guardsmark, LLC
, 344 NLRB 809, 812 

(2005), enfd. in relevant part 475 F.3d 369 (D.C. Cir. 
2007).  Pursuant to 
Guardsmark
, the Respondent may 
comply with the Order by rescinding the unlawful prov
i-sions and rep
ublishing its employee handbook without 
them.  We recognize, however, that republishing the 
handbook could be costly.  Accordingly, the Respondent 
may supply the employees either with handbook inserts 

stating that the unlawful rules have been rescinded, or
 with new and lawfully worded rules on adhesive backing 
that will cover the unlawfully broad rules, until it repu
b-sation with his coworkers about the union.  In response to a complaint 
from one of the coworkers about the employee™s conduct and consistent 
with its policy against ﬁprofane, threatening or indecent language[,]ﬂ 
the employer 
conducted an investigation into the employee™s alleged 
misconduct, including questioning the employee about his comments.  
The Board found that the employer™s questioning did not violate Sec. 
8(a)(1) because it narrowly asked whether the employee made the 
profane statements attributed to him by his coworkers and expressly 
emphasized that the substance of the potentially protected discussion in 
which the profanity was used was not at issue.  The Board also found 
that the employer appropriately circumscribed 
its questioning to avoid 

prying into the employee™s union views and clearly communicated the 
limitations on its inquiries.
                                                         160 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 lishes the handbook either without the unlawful prov
i-sions or with lawfully
-worded rules in their stead.  Any 
copies of the handbook that are 
printed with the unlawful 
rules must include the inserts before being dis
tributed to 
employees.  See 
Guardsmark,
 LLC,
 344 NLRB at 812 fn.
 8.  Further, the unlawful provisions have been or are in 
effect at the Respondent™s facilities companywide.  
ﬁ[W]e hav
e consistently held that, where an employer™s 
overbroad rule is maintained as a companywide policy, 

we will generally order the employer to post an appropr
i-ate notice at all of its facilities where the unlawful policy 
has been or is in effect.ﬂ  
MasTec Adv
anced Technol
o-gies
, 357 NLRB 
103, 109
 (2011) (quoting 
Guardsmark, 
LLC, 344 NLRB at 812).  As the D.C. Circuit observed, 
ﬁonly a company
-wide remedy extending as far as the 
company
-wide violation can remedy the damage.ﬂ  
Guardsmark, LLC. v. NLRB
, 475 F.3d 3
69, 381 (D.C. 
Cir. 2007).
 The judge further found that the Respondent violated 
Section 8(a)(1) of the Act by failing to notify employees 
of changes in its solicitation and distribution policy (also 
in place nationwide) made in September 2009 and Jan
u-ary 20
11.  The record reflects, however, that 
the 
Re-spondent™s failure has been proven only with respect to 
the Phoenix, Arizona facility involved in this procee
d-ing.
28  Therefore, our remedy with respect to that viol
a-tion is limited to the Phoenix facility.
 We t
herefore amend the judge™s recommended remedy 
and modify his recommended Order accordingly, and 
shall substitute a new notice to conform to the Order as 
modified.
 ORDER
 The Respondent, Fresh & Easy Neighborhood Market, 
Inc., Phoenix, Arizona, its officers,
 agents, successors, 
and assigns
, shall
 1. 
Cease and desist from
 (a) 
Maintaining provisions in the summary and co
m-plete versions of ﬁConfidential Information Version 1
-11,ﬂ provided to employees in the employee handbook, 

New Hire CD, and on the intranet po
rtal, prohibiting the 
discussion of wages, hours, compensation, or working 

conditions of other employees.
 (b) 
Failing to notify employees at its Phoenix, Arizona 
facility about the September 2009 and January 2011 

changes to its solicitation and distributio
n policy.
 28 The judge appears to have implicitly made this finding, stating that 
ﬁalthough Jackson testified that this new rule was to be read 
to the 
employees at team huddles, this, apparently, was not done, at least at 
the facility involved herein.ﬂ  To the extent that the finding was not 
made explicit, we do so here.
 (c) 
In any like or related manner interfering with, r
e-straining
, or coercing employees in the exercise of their 
rights guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the A
ct. (a) 
Rescind, nationwide, the portion of the confident
i-ality rules described in paragraph 1(a) above.
 (b) 
Furnish all current employees nationwide with i
n-serts for their current employee handbooks that (1) a
d-vise that the unlawful confidentiality rules 
listed in par
a-graph 1(a) above have been rescinded, or (2) provide 
lawfully
-worded rules on adhesive backing that will co
v-er the unlawful rules; or publish and distribute to all cu
r-rent employees nationwide revised employee handbooks 

that (1) do not contai
n the unlawful rules, or (2) provide 
lawfully
-worded rules.  To the extent that these rules, 
and any characterizations or summaries of the same, are 
also found on the Respondent™s intranet portal or on its 
New Hire CDs, revise that content so that it (1) d
oes not 
contain the unlawful rules, or (2) provide lawfully
-worded rules.
 (c) 
Notify all employees at its Phoenix, Arizona facil
i-ty that the solicitation and distribution policy described 
in 1(b) above was changed in September 2009 and Jan
u-ary 2011.
 (d) 
Within 14 days after service by the Region, post at 
its Phoenix, Arizona facility copies of the attached notice 
marked ﬁAppendix Aﬂ and within that same time period 
post at all its other facilities, nationwide, copies of the 

attached notice marked ﬁAppendix 
B.ﬂ
29  
Copies of the 
notices, on forms provided by the Regional Director for 

Region 28, after being signed by the Respondent™s a
u-thorized representative, shall be posted by the Respon
d-ent and maintained for 60 consecutive days in conspic
u-ous places includin
g all places where notices to emplo
y-ees are customarily posted. In addition to physical pos
t-ing of paper notices, notices shall be distributed electro
n-ically, such as by email, posting on an intranet or internet 
site, and/or other electronic means, if the 
Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these
 proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of Appendix A to all 
29 If this Order is enforced by a judgment of a United States court of 
appeals
, the words in the notices reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 161 current employees and former employees employed by 
the Resp
ondent at that facility any time since March 13, 
2011.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed any facilities other than the one involved in these 

proceedings, the Respondent shall dup
licate and mail, at 
its own expense, a copy of Appendix B to all current 

employees and former employees employed by the R
e-spondent at such facilities any time since March 13, 
2011. (e) 
Within 21 days after service by the Region, file 
with the Regional 
Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has take to co
m-ply.
 3. 
IT IS FURTHER ORDERED
 that the complaint is di
s-missed insofar as it alleges violations of the Act no
t sp
e-cifically found.
  MEMBER 
MISCIMARRA
, concurring in part and dissenting in 
part.
 In this case, the Board unanimously finds that 
the 
Re-spondent acted lawfully when dealing with three e
m-ployee complaints.  The first employee, Margaret Elias, 
complained a
bout an offensive defaced whiteboard me
s-
sage that she regarded (with ample justification) as p
o-tential sex harassment.  The second employee, Krista 
Yates, complained that she was 
ﬁbullied
ﬂ by the first 
employee, Elias, who insisted repeatedly that Yates si
gn 
a piece of paper that reproduced what appeared on the 

whiteboard.
1  A third employee, Gary Hamner, co
m-plained that Elias had said 
ﬁfuck you
ﬂ to him.   The R
e-spondent conducted an investigation; it concluded that 
Hamner defaced the whiteboard message, wh
ich caused 
him to be disciplined; Hamner
™s complaint against Elias 
was found to be without merit; Elias was advised that the 

whiteboard message had been inappropriate; and no a
d-verse action was taken against her.
 The General Counsel pursued a two
-part clai
m against 
the 
Respondent, alleging (1) that Elias engaged in 
ﬁpro-tected
ﬂ Section 7 activity
2  by insisting 
 that others 
 sign 
the piece of paper, and (2)
 that 
the 
Respondent
™s invest
i-gation violated Section 8(a)(1),
3 which makes it unlawful 
to 
ﬁinterfere w
ith, restrain
, or coerce
ﬂ employees in the 
exercise of protected activity.  Specifically, the General 
Counsel alleged, first, that an investigating supervisor 
unlawfully asked Elias 
ﬁwhy she felt
ﬂ she needed the 
paper signed by others, and second, the supe
rvisor u
n-1 Elias also had the writt
en statement signed by a supervisor, M
i-chael Anderson, and a co
-employee, Victoria Giro.
 2 National Labor Relations Act (
ﬁNLRA
ﬂ or 
ﬁAct
ﬂ) Sec. 7, 29 
U.S.C. § 157.
 3 NLRA Sec. 8(a)(1), 29 U.S.C. § 158(a)(1).
 lawfully asked Elias 
ﬁnot to obtain any further stat
e-ments
ﬂ so that the supervisor 
ﬁcould conduct the invest
i-gation .
 . . [and] complete it.
ﬂ4 I respectfully dissent from the majority
™s conclusion 
that this case involves 
ﬁprotected concerted activ
ity
ﬂ by 
Elias.  In my view, as noted more fully below, (a) the 

judge properly concluded that Elias failed to engage in 
ﬁconcerted activity
ﬂ when she insisted that co
-employees 
sign a statement that merely documented what appeared 
on a whiteboard; and this conclusion is consistent with 
the Board decisions in 
Meyers Industries
5 and Section 7 
of the Act; (b) the majority decision in 
Holling Pres
s6Šwhich my colleagues overrule
Šcorrectly interpreted 
Section 7
™s additional threshold requirement that protec
t-ed conduct be undertaken for the 
ﬁpurpose
ﬂ of 
ﬁmutual 
aid or protection
ﬂ; the judge correctly found that the 
conduct of Elias was not undertaken 
for such a purpose; 

and 
Holling Press
 utilized an analysis that was more r
e-fined than my colleagues describe; and (c) my co
l-leagues
™ expansive reading of the Act
™s protection, even 
though well
-intended, will produce adverse consequen
c-es in circumstances li
ke those presented here, thereby 
undermining the interests of employees in regard to sex 

harassment complaints and other non
-NLRA protection 
that is available to employees.
 My colleagues accurately describe most of the relevant 
facts.  As noted above, empl
oyee Elias wrote a message 
on a whiteboard that was defaced in an offensive manner 

(the word 
ﬁTIPS
ﬂ was changed to 
ﬁTITS,
ﬂ and 
ﬁa peanut 
or a worm was drawn
ﬂ that appeared to be urinating).  In 
response, Elias reproduced the 
ﬁwords from the whit
e-board
ﬂ on 
a sheet of paper, and Elias repeatedly insisted 
that three individuals
Ša supervisor (Anderson)
7 and two 
4 There were no exceptions to the judge
™s findings that the Respon
d-
ent violated Sec. 8(a)(1) by maintaining an overbroad and discriminat
o-
ry confidentiality rule in its employee handbook, on its companywide 
intranet portal, and on its New 
Hire
 CDs, and by failing to notify e
m-ployees at its Phoenix,
 Arizona facility of changes to its solicitation and 
distribution rule.  Accordingly, those findings are not before the Board 

for review.
 5 Meyers Industries
, 268 NLRB 493 (1984) 
(Meyers I)
, remanded 
sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), c
ert. denied 
474 U.S. 948 (1985), on remand 
Meyers Industries
, 281 NLRB 882 
(1986)
 (Meyers II)
, affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. 
Cir. 1987), cert. denied 487 U.S. 1205 (1988).
 6 343 NLRB 301 (2004).
 7 Anderson was a statutory supervisor and
 agent of the Respondent.  
Elias
™ insistence that Anderson sign the paper does not necessarily 
defeat the possibility that Elias engaged in protected concerted activity 
when demanding that co
-employees Yates and Giro sign the document.  
However, the record
 reveals that she treated Anderson, Yates and Giro 
in virtually the same manner, which reinforces the judge
™s conclusion 
that Elias
™ conduct
Šher insistence that Anderson, Yates and Giro sign 
the paper
Šwas not undertaken for the 
ﬁpurpose
ﬂ of 
ﬁmutual aid or 
protection
ﬂ within the meaning of Sec. 7.
                                            162 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 co-employees (Yates and Giro)
Šsign the paper.  Other 
important facts were credited by the judge and are undi
s-
turbed by the Board:
   The paper was prepare
d by Elias because she 
ﬁcould not take a picture of the defaced 
whiteboard.
ﬂ  
Thus, the paper
Šwhen signed 
by others
Šmerely contained the 
ﬁwords from 
the whiteboard.
ﬂ8  The paper 
ﬁwas neither a petition nor a joint 
complaint of everybody signing.
ﬂ  Elias tes
ti-fied that she prepared the paper because she 

intended to 
ﬁreport
ﬂ the incident, but she 
ﬁdidn
™t really have any expectations beyond 
reporting it.
ﬂ  Elias was hostile and confrontational when 
she insisted that her paper be signed by s
u-pervisor Anderson and co
-employees Yates 
and Giro.  The judge credited their testimony 
that Elias was 
ﬁvery loud and angry
ﬂ and 
ﬁaggravated,
ﬂ and that Elias
™ requests to Giro 
were 
ﬁvery heated and uncomfortable.
ﬂ  In-deed, as noted previously, co
-employee Y
ates 
submitted her own complaint against Elias the 
next day 
ﬁfor 
‚bullying
™ [Yates] into signing 
the statement.
ﬂ  Nobody signed the paper based on planned 
future action.  Supervisor Anderson signed 
the statement 
ﬁonly to calm .
 . . down
ﬂ Elias 
and avoid 
ﬁescalating
ﬂ the situation.  Giro r
e-ported that she 
ﬁfelt intimidated into signing
ﬂ and signed only because the 
ﬁvery heated
ﬂ discussion 
ﬁwas taking place in front of cu
s-
tomers and she wanted to end it.
ﬂ  Yates saw 
Elias 
ﬁyelling and backing Anderson in to a 
corner
ﬂ about signing the statement, and 
Yates was 
ﬁfreaked out
ﬂ but signed 
ﬁbecause 
she felt that was the fastest way to end 
‚the 
escalating situation.
™ﬂ  As the judge found, 
ﬁRespondent did not take 
any action against Elias as a result of her a
c-
tions,
ﬂ and ﬁat the conclusion of [Respon
d-ent
™s] investigation,
ﬂ the co
-employee 
(Hamner) who defaced the whiteboard me
s-

sage 
ﬁwas disciplined for his alteration of the 
whiteboard, and was warned about any future 
retaliation
ﬂ against Elias.
 8 The judge concluded, based on uniform testimony by multiple wi
t-nesses, that 
after
 the paper was signed, Elias added a statement reading, 
ﬁSomeone changed the Board to 
‚TITS
™ instead of TIPS and put a 
worm pissing on my name. I take this as sexual harassment. This has 
been on the Board since I got here at 2PM.
ﬂ I.  SECTION 
7™S REQUIREMEN
TSŠGENERALLY
 The threshold issue in this case
Šwhether Elias e
n-gaged in 
ﬁprotected concerted activity
ﬂŠis a shorthand 
reference to conduct protected under Section 7 of the 
Act, but the Board
™s analysis must be based on the la
n-guage enacted by Congress.
9  In relevant part, Section 7 
of the Act states:
  Employees shall have the right to 
self
-organization, to 
form, join, or assist labor organizations,
 to 
bargain 
collectively
 through representatives of their own choo
s-ing, and to engage in 
other concerted act
ivities
 for the 
purpose of collective bargaining or other mutual aid or 
protection.
10  Section 7 is the cornerstone of the Act, and it unque
s-tionably confers protection regarding a range of activ
i-ties.
11  However, the statutory language incorporates 
ﬁwords
 of limitation.
ﬂ  Fibreboard Paper Prod
uct
s Corp. 
v. NLRB
, 379 U.S. 203, 220 (1964) (Stewart, J., concu
r-ring).  Section 7 enumerates three specific types of pr
o-tection for employees:  to engage in 
ﬁself
-organization,
ﬂ to 
ﬁform, join, or assist labor organi
zations,
ﬂ and to 
ﬁbar-gain collectively through representatives.
ﬂ Section 7 then enumerates a fourth category, enco
m-passing 
ﬁother 
concerted
 activities for the 
purpose
 of 
collective bargaining or 
other mutual aid or protection
.ﬂ  Statutory language must be 
construed as a whole, and 
particular words or phrases are to be understood in rel
a-tion to associated words and phrases.
12  The language in 
Section 7 plainly reflects the Act
™s focus on 
ﬁcollective
ﬂ actions, 
ﬁself
-organization
ﬂ and representation, and these
 terms shed some light on the meaning of 
ﬁmutual aid or 
protection.
ﬂ13  As the Supreme Court observed in 
Eastex
, Inc.
 v. NLRB
,14 Section 7 was designed 
ﬁto protect co
n-certed activities for the 
somewhat 
broader purpose of 
‚mutual aid or protection
™ as well as for the narrower 
9 As the Supreme Court stated in 
Griffin v. Oceanic Contractors, 
Inc.
, 458 U.S. 564, 571 (1982): 
ﬁThere is, of 
course, no more persu
a-sive evidence of the purpose of a statute than the words by which the 
legislature undertook to give expression to its wishes
ﬂ (citations omi
t-ted).
 10 29 U.S.C. § 157 (emphasis added).
 11 See, e.g., Charles J. Morris, 
NLRB Protection i
n the Nonunion 
Workplace: A Glimpse at A General Theory of Section 7 Conduct
, 137 
U. Penn. L. Rev. 
1673, 1682 (1989) (hereinafter 
ﬁMorris
ﬂ) (Sec. 7 
embodies the 
ﬁsubstantive content
ﬂ of the Act
™s unfair labor practice 
provisions).
 12 2A Norman J. Singer, 
Statutes and Statutory Construction (Sut
h-
erland Statutory Construction)
 Sec. 47.16 (5
th ed. 1992).
 13 See, e.g., 
Mohave Electric Cooperative, Inc. v. NLRB
, 206 F.3d 
1183, 1191
Œ1192 (D.C. Cir. 2000) (
ﬁ[T]he canon of 
ejusdem generis
 . . . counsels against our reading [a] general phrase to include conduct 
wholly unlike that specified in the immediately preceding list .
 . .ﬂ). 14 437 U.S. 556 (1978) (emphasis added).
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 163 purposes of 
‚self
-organization
™ and 
‚collective bargai
n-ing.
™ﬂ The Act
™s provisions should be liberally construed, but 
we must still interpret the Act in a manner consistent 
with its terms.  Section 7 protects employee activitie
s 
only if they are 
ﬁconcerted,
ﬂ and only if motivated by the 
ﬁpurpose
ﬂ specified in the statutory language
Ši.e., the 
purpose of 
ﬁcollective bargaining or 
other mutual aid or 
protection
.ﬂ  This follows from the statute
™s plain la
n-guage
15 in addition to its 
legislative history.
16 II. APPLYING SECTION 
7 IN THIS CASE
 A.
 Elias 
did 
not Engage in ﬁConcerted Activityﬂ 
 Under Section 7 and Relevant Board and
  Court Decisions
 The Board has an eventful history regarding what co
n-stitutes 
ﬁconcerted
ﬂ activity for purposes of Section 7.  
Early cases readily distinguished between protected co
n-duct involving multiple employees acting in 
ﬁconcert
ﬂ17 15 In reference to Sec. 7, Professor Charles Morris described the 
ﬁcommonly accepted meaning
ﬂ of the words 
ﬁconcerted
ﬂ and 
ﬁmutual
ﬂ as follows:
 Concerted
 derives its meaning from 
concert
 and is generally synon
y-mous with the phrase 
in concert
. Those three terms all convey a clear 
meaning. In reverse order, they mean ﬁtogethe
r; jointly;ﬂ ﬁagreement 
of two or more individuals in a design or plan; combined action; a
c-cord or harmony;ﬂ and ﬁcontrived or arranged by agreement; planned 
or devised together; done or performed together or in cooperation.ﬂ 
The meaning of 
mutual
 is equal
ly explicit: ﬁpossessed, experienced, 
performed, etc., by each of two or more with respect to the other; .
 . . held in common, shared .
 . . Mutual indicates an exchange of a feeling, 
obligation, etc., between two or more people, or an interchange of 

some k
ind between persons.
 . . .ﬂ Morris, supra fn
. 11
, at 1679
Œ1680 (footnotes omitted; emphasis in orig
i-nal).
 16 Sec. 7 of the Act was modeled after Sec. 7(a) of the National I
n-
dustrial Recovery Act (NIRA), described by the Board as having 
ﬁthe 
purpose
ﬂ of giving employees 
ﬁthe opportunity to associate freely with 
[their] fellow workers for the betterment of working conditions
ﬂ and 
creating 
ﬁrights in organizations of workers.
ﬂ Meyers I
, 268 NLRB at 
493, quoting 79 Cong.Rec. H2332 (daily ed. Feb. 20, 193
5) (statement 
of Rep. Boland), reprinted in 2 Leg. Hist. of the National Labor Rel
a-tions Act of 1935, at 2431
Œ2432 (1935).  The statutory phrase 
ﬁcon-
certed activities
ﬂ was previously used in Sec. 2 of the Norris
-LaGuardia 
Act, which declares that 
ﬁit is ne
cessary that [the individual uno
r-ganized worker] shall be free from the interference, restraint or coe
r-cion of employers . . . in self
-organization or in other concerted activ
i-ties for the purpose of collective bargaining or other mutual aid or 
protection.
ﬂ  29 U.S.C. 
§ 102.  The primary purpose of the Norris
-LaGuardia Act 
ﬁwas to curtail injunctions . . . against what everyone 
would recognize as organized activity, notably picketing in order to 
promote unionization or union demands.
ﬂ  
Ontario Knife Co. v. 
NLRB
, 637 F.2d 840, 843 (2d Cir. 1980).  Based on this legislative history, the 
Board in 
Meyers I
 observed that Congress understood the concept of 
concerted activity 
ﬁin terms of 
individuals united
 in pursuit of a 
com-mon goal
.ﬂ  268 NLRB at 493 (emphasis a
dded).
 17 See, e.g., 
Root
-Carlin, Inc.
, 92 NLRB 1313, 1314 (1951) (e
m-ployees conversing about the need for a union were found to be e
n-
gaged in concerted activity).
 and unprotected activities by an individual without coo
r-dination, planning or authorization involving other
s.18  In 
Alleluia Cushion Co.
,19 however, the Board expanded 
Section 7 by finding that a solitary employee
™s actions 
regarding statutory 
Occupational Safety and Health Act 
(OSHA
) protection could be 
ﬁconcerted
ﬂ based on the 
Board
™s own determination that o
ther employees had an 
interest in what the person was doing.
20  The 
Alleluia 
Cushion
 approach
Šcriticized as a theory of 
ﬁpresumed
ﬂ or 
ﬁconstructive concerted action
ﬂ21 and a 
ﬁper se
ﬂ stan
dard of concerted activity
22Šwas rejected by several 
courts of appeal
s.23  In 
Meyers I
, the Board overruled 
Alleluia Cushion
 based on the following analysis, which 
is instructive in the instant case:
  [T]he per se standard of concerted activity, by which 
the Board determines what 
ought to be
 of group co
n-cern and then artificially presumes that it 
is of group 
concern, is at odds with the Act.  The Board and courts 
always considered, first, whether the activity is co
n-certed, and only then, whether it is protected.  This a
p-proach is mandated by the statute i
tself, which requires 
that an activity be both 
ﬁconcerted
ﬂ and 
ﬁprotected.
ﬂ  A 
Board finding that a particular form of individual a
c-tivity warrants group support is not a sufficient basis 
for labeling that activity 
ﬁconcerted
ﬂ within the mea
n-ing of Section
 7.24  18 See, e.g., 
Traylor
-Pamco
, 154 NLRB 380, 388 (1965) (two e
m-ployees who ate lunch together,
 and apart from other employees, were 
not engaged in concerted activity absent evidence 
ﬁthat their associ
a-tion in refusing to eat in the tunnel [with others] was anything but acc
i-dental
ﬂ); 
Continental Mfg
. Corp.
, 155 NLRB 255, 257
Œ258, 261
Œ262 
(1965) (no 
protected concerted activity where a single employee, acting 
alone, prepared and signed a letter complaining about working cond
i-tions, even though the employee undisputedly worked with a co
-employee to investigate issues referenced in the complaint, the is
sues 
involved other co
-employees as well, and the letter stated that 
ﬁthe 
majority of the other employees
ﬂ had the same 
ﬁproblem
ﬂ but were 
ﬁafraid to speak up
ﬂ). 19 221 NLRB 999 (1975).
 20 In 
Alleluia Cushion
, the employee reported safety violations to a 
state OSHA office and accompanied an OSHA inspector on a plant 
tour, with no other involvement by other employees.  Finding no group 
action, the administrative law judge dismissed the complaint, but the 
Board reversed, holding that a lone employee
™s invocat
ion of a statut
o-
ry right designed for the benefit of all employees will be 
ﬁdeemed
ﬂ concerted 
ﬁin the absence of any evidence that fellow employees dis
a-vow such representation.
ﬂ  221 NLRB at 1000.
 21 Krispy Kreme Doughnut Corp. v. NLRB
, 635 F.2d 304, 309 (
4th 
Cir. 1980).
 22 Meyers I
, 268 NLRB at 495.
 23 Krispy Kreme Doughnut Corp. v. NLRB
, 635 F.2d at 304; 
Ontario 
Knife
, 637 F.2d at 840; 
Pelton Casteel, Inc. v. NLRB
, 627 F.2d 23 (7
th Cir. 1980); 
NLRB v. Bighorn Beverage
, 614 F.2d 1238 (9
th Cir. 1980); 
NLRB 
v. Dawson Cabinet Co.
, 566 F.2d 1079 (8
th Cir. 1977).
 24 268 NLRB at 496 (emphasis in original and added; footnote omi
t-ted).
                                            164 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In 
Meyers I
, the Board adopted a more restrictive interpret
a-tion of Section 7, and held that 
ﬁto find an employee
™s acti
v-ity to be 
‚concerted,
™ we shall require that it be engaged in 
with or on the authority of other employees
, and 
not
 solely 
by and
 on behalf of the employee himself.
ﬂ25
  Conversely, 
the Board held that 
ﬁindividual 
employee concern, even if 
openly manifested by several employees on an 
individual
 basis, is not sufficient evidence to prove 
concert of a
c-tion
.ﬂ26
 In 
Meyers II
,27 the Board
 reaffirmed this standard and 
elaborated on the analysis that controlled whether a si
n-gle employee
™s conduct constitutes 
ﬁconcerted
ﬂ activities 
engaged in for the 
ﬁpurpose of .
 . . mutual aid or prote
c-tion.
ﬂ28  Three main points emerged from the 
Meyers II
 decision.
 First, the Board held that a single employee, though 
not a 
ﬁdesignated spokesman
ﬂ by other employees, could 
engage in 
ﬁconcerted
ﬂ activity if he or she 
ﬁbring[s] 
truly 
group complaints
 to the attention of management.
ﬂ29  However, such activity could be 
ﬁconcerted,
ﬂ according 
to the Board, only 
ﬁ[w]hen the record evidence 
demo
n-strates group activities
, whether 
‚specifically authorized
™ in a formal agency sense, or otherwise.
ﬂ30  The Board 
stated this question was a 
ﬁfactu
al one based on the tota
l-ity of the record evidence,
ﬂ31 and relevant considerations 
included, for example: (a)
 whether other employees a
u-thorized or instructed the individual to speak for them;
32 (b) whether other employees 
ﬁwere aware of and su
p-ported
ﬂ the individual
™s presentation to management;
33 and (c) whether the individual previously discussed a 
ﬁcommon .
 . . complaint
ﬂ with other employees who, in 
turn, 
ﬁrefrained from making [their] own .
 . . co
m-plaint.
ﬂ34  Second, the Board in 
Meyers II
 held that 
a single e
m-ployee could engage in 
ﬁconcerted
ﬂ activity by speaking 
with a co
-employee for the purpose of 
ﬁseek[ing] to in
i-tiate or to induce or to prepare for group action
.ﬂ35  25 Id. (emphasis added).
 26 Id. at 498 (emphasis in original and added).
 27 281 NLRB 882 (1986), affd. sub nom. 
Prill v. NLRB
, 835 
F.2d 
1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).
 28 Id. at 885.  The Board decision in 
Meyers II
 resulted from a r
e-mand by the Court of Appeals for the D.C. Circuit, although the court 
did not pass on the merits of the standard adopted by the
 Board.  
Prill v. 
NLRB
, 755 F.2d 941, 957 (D.C. Cir. 1985), cert. denied 474 U.S. 948 
(1985).
 29 Id. at 886
Œ887 (emphasis added).
 30 Id. (emphasis added).
 31 Id.
 32 Id. at 886, describing 
Mannington Mills
, 272 NLRB 176 (1984).
 33 Id., describing 
Mannington
 Mills
, supra fn
. 32
, and 
Allied Erecting 
Co., 270 NLRB 277 (1984).
 34 Id., describing 
Walter Brucker & Co.,
 273 NLRB 1306 (1984)
. 35 Id. at 887 (emphasis added).
 Here, the Board quoted with approval the Third Circuit 
decision in 
Mushroom Tra
nsportation Co. v. NLRB
,36 where the court stated:
  It is not questioned that a conversation may constitute a 

concerted activity, although it involves only a speaker 

and a listener, but to qualify as such, it must appear at 
the very least it was engaged in
 with the object of init
i-ating or inducing or preparing for group action
 or that 
it had some relation to group action 
in the interest of 
the employees.
37
  The Third Circuit in 
Mushroom Transportation
 indicated 
that the Act
™s protection was unwarranted 
ﬁwhen it appears 
from the conversations themselves that no group action of 
any kind is intended, contemplated, or even referred to.
ﬂ38
  Thus, the court concluded:
  Activity which consists of mere talk must, in order to be 
protected, be talk looking toward g
roup action
. If its 
only purpose is to advise an individual as to what he 
could or should do without involving fellow workers or 

union representation to protect or improve his own st
a-tus or working position, it is 
an individual, not a co
n-
certed, activity
, and, 
if it looks forward to no action at 
all, it is more than likely to be mere 
ﬁgriping.
ﬂ39  Third, the Board in 
Meyers II
 rejected the notion that 
Section 7 protection might be triggered by 
ﬁa single e
m-ployee
™s invocation of a statute enacted for the pro
tection 
of employees generally.
ﬂ40  The Board distinguished 
cases involving the Section 7 protection afforded an i
n-dividual employee who seeks to enforce rights under a 
collective
-bargaining agreement.
41  Employees can e
n-gage in concerted activity associat
ed with 
ﬁappeals to 
legislators
ﬂ and 
ﬁadministrative and judicial forums,
ﬂ42 and the Board in 
Meyers II
 recognized that, like rights 
arising under a labor contract, statutory rights could be 

just as appropriate for 
ﬁjoint employee action.
ﬂ43  How-36 330 F.2d 683 (3d Cir 1964).
 37 Id. at 685 (emphasis added), quoted in 
Meyers II
, 281 NLRB at 
887, and in 
Vought Corp
., 273 NLRB 1290, 1294 (1984), enfd. 788 
F.2d 1378 (8th Cir. 1986).
 38 Id.
 39 Id. (emphasis added).
 40 281 NLRB at 887.
 41 It is well established that Sec. 7 protects an individual
™s effort to 
enforce collective
-bargain
ing agreement provisions, which, obviously, 
resulted from contract negotiations.  The individual
™s activity is ther
e-fore considered an extension of the concerted action that produced the 
agreement.  
NLRB v. City Disposal Systems
, 465 U.S. 822, 831
Œ832 
(198
4); 
Interboro Contractors, Inc
., 157 NLRB 1295, 1298 (1966), 
enfd. 388 F.2d 495 (2d Cir. 1967).
 42 Eastex, Inc. v. NLRB
, 437 U.S. 556, 565
, 566 (1978).
 43 281 NLRB at 888.
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 165 ever, the 
Board stated: 
ﬁWe merely find that invocation 
of employee contract rights is a continuation of an ong
o-ing process of employee concerted activity, whereas e
m-ployee 
invocation of statutory rights is not
.ﬂ44  Of parti
c-ular import in the instant case is the Bo
ard
™s conclusion 
in 
Meyers II
 regarding this issue:
  [A]lthough it is our duty to construe the labor laws so 
as to accommodate the purposes of other Federal laws 
. . . , 
this is quite a different matter from taking it upon 
ourselves to assist in the 
enforcement of other statutes
. The Board was not intended to be a forum in which to 
rectify all the injustices of the workplace.  In 
Meyers I
, the Board noted that although we may be outraged by a 
respondent who may have imperiled public safety, 
we 
are not
 empowered to correct all immorality or illegal
i-ty arising under all Federal and state laws
. . . .45
  As a final matter, the Section 7 phrase, 
ﬁconcerted a
c-tivities,
ﬂ contemplates 
more
 than the mere presence or 
involvement of two employees.  Thus, as noted above 
(supra fn. 15), Professor Charles Morris has described 
the 
ﬁcommonly accepted meaning
ﬂ of the word 
ﬁconcer
t-edﬂ as follows:
  Concerted
 derives its meaning from 
concert
 and is 
gen
erally synonymous with the phrase 
in concert
. Those three terms all convey a clear meaning. In r
e-verse order, they mean 
ﬁtogether; jointly
;ﬂ ﬁagreement 
of two or more individuals in
 a design or plan; co
m-bined action; accord or harmony
;ﬂ and 
ﬁcontrived or 
arranged 
by agreement; planned or devised together; 
done or performed together or in cooperation
.ﬂ46  If one person is a witness to somebody else
™s car crash, 
and if they both have a shared interest in avoiding such 
accidents, this does not mean they have e
ngaged in 
ﬁcon-certed
ﬂ activity.  Rather, our cases establish that 
ﬁcon-certed
ﬂ activity takes place, within the meaning of Se
c-tion 7, 
only
 if the conduct involves or contemplates a 
joint endeavor to be 
ﬁdone or performed together or in 
cooperation.
ﬂ47  A co
nversation between two employees, 
though it involves 
ﬁa speaker and a listener,
ﬂ constitutes 
concerted activity only if 
ﬁat the very least it was e
n-gaged in 
with the object of initiating or inducing or pr
e-paring for group action
 or that it had some relatio
n to 
44 Id. (emphasis added).
 45 Id. (emphasis added), citing 
Meyers I
, 268 NLRB at 499.
 46 Morris, supra fn
. 11
, at 1679
Œ1680 (footnotes omitted; emphasis 
in original).
 47 Id.
 group action 
in the interest of the employees.
ﬂ48  Thus, 
activity involving two or more employees consisting of 
ﬁmere talk
ﬂ must, in order to have Section 7 protection, 
ﬁbe talk
 looking toward group action
.ﬂ49 In the instant case, my colleagues
Šthough
 acknow
l-edging 
Meyers II
 and its progeny as controlling law
50Šreverse the judge
™s finding that Elias, the employee, 
failed to engage in 
ﬁconcerted
ﬂ activity within the mea
n-ing of 
Meyers II
.51  Like the judge, however, I believe 
the above principles warrant
 a conclusion that Elias was 
not engaged in 
ﬁconcerted
ﬂ activity when she engaged in 
an angry confrontation (with a supervisor and two other 

employees) about the paper she insisted that they sign.
 As noted previously, the paper on which Elias sought 
signat
ures merely contained the 
ﬁwords from the whit
e-board.
ﬂ  The paper 
ﬁwas neither a petition nor a joint 
complaint of everybody signing,
ﬂ nor can Elias
™ actions 
be reasonably regarded as 
ﬁbringing truly group co
m-plaints to the attention of management.
ﬂ52  Rat
her than 
engaging in conduct 
ﬁwith the object of initiating or i
n-ducing or preparing for group action,
ﬂ53 Elias testified 
48 Mushroom Transportation
, supra fn
. 36
, 330 F.2d at 685 (emph
a-sis added), quoted in 
Meyers II
, 281 NLRB at 887, and in 
Vought 
Corp
., 273 NLRB at 1294.
 49 Id. (emphasi
s added).
 50 Although 
Meyers II 
remains the governing standard, some recent 
Board rulings seemingly revive the notion that an employee
™s mere 
discussion of certain subjects
 is protected on the basis that it is 
ﬁinhe
r-ently
ﬂ concerted, 
Hoodview Vending
 Co.
, 359 NLRB 
355
 (2012), or 
might 
ﬁspawn collective action,
ﬂ Aroostook County Regional Ophtha
l-mology Center
, 317 NLRB 218, 220 (1995), enf. denied
 81 F.3d 209 
(D.C. Cir. 1996).  The courts have not been receptive to the approach 
taken by the Board in these cases.  See, e.g., 
Aroostook County Regio
n-
al Ophthalmology Center v. NLRB
, 81 F.3d 209, 214 (D.C. Cir. 1996) 
(ﬁWe neither understand nor endorse 
the Board
™s ‚spawning
™ theory, 
which, on its face, appears limitless and nonsensical.
ﬂ).  See also 
Trayco of South Carolina, Inc. v. NLRB
, 927 F.2d 597 (4
th Cir. 1991), 
denying enf. 297 NLRB 630 (1990).
 51 The majority supports its finding that Elias engag
ed in 
ﬁconcerted
ﬂ activity by citing 
Holling Press
Šwhich they overrule today
Šfor the 
proposition that an employee
™s appeal to coworkers 
ﬁto support her 
sexual harassment claim
ﬂ constituted concerted activity.  As noted in 
the text, numerous facts make it u
nreasonable to characterize Elias
™ actions as seeking group 
ﬁsupport
ﬂ for her 
ﬁcomplaint
ﬂ to management.  
Moreover, the instant case is materially different from 
Holling Press
, where an employee had a pending state agency sex harassment claim; 
the employee
 joined by 
ﬁunion officials
ﬂ met with the employer regar
d-
ing the claim; and the employee attempted to arrange for other emplo
y-
ees to testify as witnesses in an upcoming agency hearing.  
Holling 

Press
, 343 NLRB at 301, 307
Œ309.  Thus, unlike the instant cas
e, the 
employee
™s co
-employee appeal in 
Holling Press
 clearly had the 
ﬁob-
ject
ﬂ of 
ﬁinitiating or inducing or preparing for [future] group action
ﬂ (i.e., testimony by a co
-employee in a future hearing).  
Mushroom 
Transportation Co. v. NLRB
, 330 F.2d at 685.
  
By comparison, neither 
Elias nor her co
-employees in the instant case contemplated any future 
action of any kind, nor did anyone contemplate any type of group co
n-
duct or coordination.
 52 Meyers II
, 281 NLRB at 886
Œ887.
 53 Mushroom Transportation,
 supra fn
. 36
, 330 F.2d at 685.
                                            166 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 that
Ševen in relation to her individual complaint
Šshe 
ﬁdidn
™t really have any expectations beyond reporting it.
ﬂ  The record is replet
e with indications that the two co
-employees, Yates and Giro, did not regard the paper as 
having 
ﬁsome relation to group action.
ﬂ54  Yates signed 
the paper only to end an 
ﬁescalating situation
ﬂ that 
caused her to be 
ﬁfreaked out,
ﬂ and which prompted 
Yates 
to submit her own complaint against Elias for 
ﬁbullying
ﬂ Yates into signing the document.  Giro lik
e-wise stated she 
ﬁfelt intimidated into signing
ﬂ the paper, 
and she did so only to end the 
ﬁvery heated
ﬂ discussion 
that 
ﬁwas taking place in front of 
customers.
ﬂ  These 
facts render implausible any suggestion that Elias was 

acting in 
ﬁconcert
ﬂ with anyone else, and it is likewise 
clear that co
-employees Yates and Giro were not acting 
in 
ﬁconcert
ﬂ with Elias.
55 Without question, neither Elias nor other e
mployees 
should have been subjected to an offensive, defaced 

whiteboard message.  But that begs the question of 

whether Elias engaged in 
ﬁconcerted
ﬂ activity when i
n-sisting that her two co
-employees sign a paper that had 
an extremely limited purpose (i.e.,
 to memorialize what 
had appeared on the whiteboard), and that pertained only 
to Elias
™ individual complaint.  As the Board stated in 
Meyers II
, our enforcement of the Act 
ﬁis quite a diffe
r-ent matter from taking it upon ourselves to assist in the 
enforcem
ent of other statutes.  The Board was not i
n-tended to be a forum in which to rectify all the injustices 
of the workplace.
ﬂ56 54 Id.
 55 I do not agree with the majority
™s suggestion that my criticisms of 
their analysis 
ﬁrepresent a dispute with existing Board jurisprudence.
ﬂ  Here, the majority cite a variety of cases that stand for a proposition 
that I do not dispute: a finding of concertedness is not defeated merely 
because solicited employees are uncomfortable with a solicitation, do 
not share the solicitor
™s cause, or choose not to join it.  To be clear, 
where an individual employee speaks to a 
coworker, 
and that speech 
looks toward group action
, the speaker
™s activity is concerted regar
d-
less of how the solicitation is received.  My central point is that Elias
™ conduct
Šasking Yates and Giro to verify that she had correctly copied 
what was on the 
whiteboard
Šdid not look toward group action and 
therefore was not concerted.  My purpose in drawing attention to 
Yates
™s and Giro
™s opposition is to underline how very remote the 
conduct at issue here is from core Sec. 7 activity
Ši.e., action that is 
undis
putedly concerted because undertaken 
ﬁjointly
ﬂ or in 
ﬁaccord or 
harmony
ﬂ or 
ﬁcooperation.
ﬂ  Morris, supra fn. 11, at 1679
Œ1680; see 
also 
Meyers II
, 281 NLRB at 883 (
ﬁ[I]t is protection for joint employee 
action that lies at the heart of the Act.
ﬂ).  In ana
lyzing an issue on the 
border of concertedness, it is useful to remind ourselves how far from 
the heartland we are.
 56 Meyers II
, 281 NLRB at 888 (citations omitted).
 B.
 Holling Press Correctly Interprets Section 7™s 
 ﬁMutual Aid or Protectionﬂ Language,
 and Elias™ A
c-tions Failed to Satisfy 
this A
dditional Requirement
 For employee actions to be protected under Section 7, 
they must not only be 
ﬁconcerted,
ﬂ they must also be 
undertaken for the 
ﬁpurpose
ﬂ of 
ﬁcollective bargaining or 
other mutual aid or protection
.ﬂ  I agree with my co
l-leagues that emp
loyees can collectively pursue 
ﬁmutual 
aid or protection
ﬂ in numerous ways.  However, the i
n-stant case does not involve such an endeavor.  Moreover, 
my colleagues embrace the broader proposition that 
ﬁwhen an individual employee effectively invokes stat
u-tory protections benefitting employees
Šhere, prote
c-tions against sexual harassment in the workplace
Šthat 
employee
™s efforts are for the purpose of 
‚mutual aid or 
protection.
™ﬂ57 There are two problems with my colleagues
™ sugge
s-
tion that such activities are inherently protected under the 
Act.  In 
Meyers II
, the Board squarely held that invoking 
ﬁstatutory protections
ﬂ did not even necessarily establish 
that the conduct involves 
ﬁconcerted
ﬂ activity as defined 
in Section 7.  More 
importantly, my colleagues embrace 

a standard that eliminates the statute
™s ﬁmutual aid or 
protection
ﬂ language.
 By holding that any concerted activity regarding a si
n-gle person
™s complaint inherently involves 
ﬁmutual aid 
and protection
ﬂ if it implicates a
 non
-NLRA statutory 
right, my colleagues reinstate a 
ﬁflip side
ﬂ of 
Alleluia 
Cushion
 that the Board properly rejected in 
Holling 
Press
.58  In 
Alleluia Cushion
, the Board embraced a now
-discredited position that a single person
™s conduct could 
57 The 
Meyers II
 Board, in the context of explaining its rejection of 
the 
Alleluia 
Cushion
 doctrine, remarked that 
ﬁefforts to invoke the 
protection of statutes benefiting employees are efforts engaged in for 
the purpose of 
‚mutual aid or protection.
™ﬂ  281 NLRB at 887.  Howe
v-
er, this statement appears in a decision that was wholly devot
ed to 
articulating a proper understanding of 
ﬁconcerted activity.
ﬂ  It cannot 
be fairly read as categorically holding that such efforts are 
invariably
 for mutual aid or protection, without regard to the facts of a particular 

case.  Indeed, the 
Meyers II
 Board followed that statement with a brief 
discussion of 
Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978), suggesting 
that, in context, the Board had in mind employees
™ ﬁ‚appeals to legisl
a-tors to protect their interests as employees,
™ﬂ 281 NLRB at 887 (quo
t-ing 
Eas
tex
, 437 U.S. at 566)
Šnot an individual employee
™s pursuit of a 
sexual harassment complaint on behalf of her
- or himself alone.
 58 Holling Press
, 343 NLRB at 303, citing 
Alleluia Cushion
, 221 
NLRB at 1000
Œ1001.  I join Member Johnson in finding that the ma
jor-ity™s application of its 
ﬁsolidarity principle
ﬂ is based on an unwarranted 
extension of Judge Learned Hand
™s definition of a sympathy strike in 
NLRB v. Peter Cailler Kohler Swiss Chocolates
 Co.
, 130 F.2d 503, 
505
Œ506 (2d Cir. 1942), and in finding that 
it cannot survive scrutiny 
because, as explained below, it presumes what must be proven, i.e., that 

the conduct at issue was 
ﬁfor the purpose of . . . mutual aid or prote
c-tion.
ﬂ                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 167 be regarded a
s inherently 
ﬁconcerted.
ﬂ59  In 
Holling 
Press
, the Board correctly concluded it was equally o
b-jectionable to 
ﬁpresume
ﬂ that concerted conduct regar
d-ing a single person
™s complaint can inherently involve 
ﬁmutual aid and protection.
ﬂ60 It bears emphasis that
 Section 7 states that concerted 
activities are protected only if undertaken for the 
ﬁpur-pose
ﬂ of 
ﬁcollective bargaining or other mutual aid or 
protection.
ﬂ  The term 
ﬁpurpose
ﬂ refers to intent.  We 
have nearly 80 years of precedent establishing that, in 
cases that turn on a particular type of intent, motivation 
must be proven.
61  On its face, Section 7 contemplates a 
ﬁpurpose
ﬂ that must be shared in some way by the e
m-ployees involved in the 
ﬁmutual
ﬂ aid or protection.
62   The term 
ﬁmutual
ﬂ means 
ﬁentertained, proffered, or 
exerted by 
each
 with respect to the other of two or to
 each 
of the others of a group.
ﬂ63 The facts of the instant case do not reflect any ev
i-dence that the interaction between Elias and other e
m-ployees had the 
ﬁpurpose
ﬂ (i.e., in
tent) of 
ﬁmutual aid or 
protection.
ﬂ  Although Elias insisted that co
-employees 
Yates and Giro sign the paper that reproduced the words 

written in the defaced whiteboard message, the paper 

ﬁwas neither a petition nor a joint complaint of ever
y-body signing.
ﬂ  Although Elias sought the signatures of 
co-employees Yates and Giro, this pertained solely to 
Elias
™ individual pursuit of a complaint that she presen
t-59 For a discussion of 
Alleluia Cushion
, which was overruled in 
Meyers I
, see 
the text accompanying fns
. 19
Œ26
, supra.
 60 343 NLRB at 303 (emphasis in original).
 61 The most obvious examples are cases involving antiunion discri
m-ination alleged to violate Sec. 8(a)(3).  In this context, we 
have decades 
of case law indicating that alleged violations may not rest on the 
ﬁarg
u-
able possibility
ﬂ that unlawful intent existed, nor is it sufficient to rely 
on 
ﬁmere suspicion and conjecture
ﬂ or 
ﬁsuspicion, surmise, implic
a-tions, or plainly incredible
 evidence.
ﬂ  American Ship Bldg. Co. v. 
NLRB
, 380 U.S. 300, 312
Œ313 (1965); 
NLRB v. Firestone Tire & Ru
b-
ber Co. (Foam Div.)
, 539 F.2d 1335, 1339 (4th Cir. 1976); 
Independent 
Gravel Co. v. NLRB
, 566 F.2d 1091, 1094 (8th Cir. 1977).
 62 See, e.g., 
Continental
 Mfg
. Corp.
, supra fn
. 18
, 155 NLRB at 257
Œ258, 261
Œ262, when a single employee gave the employer a letter co
m-plaining about working conditions and stating that 
ﬁthe majority of the 
other employees
ﬂ had the same 
ﬁproblem
ﬂ but were 
ﬁafraid to speak 
up.
ﬂ Eve
n though the employee undisputedly worked with a co
-employee to investigate issues referenced in the letter, which involved 
other co
-employees as well, the Board found there was 
ﬁno protected 
concerted activity
ﬂ because, among other things, the letter was 
prepared 
and signed by the employee 
ﬁacting alone
ﬂ without any evidence that 
ﬁthe letter was 
intended
 to enlist the support of other employees.
ﬂ  Id. at 
257
Œ258 (emphasis added).
 63 Webster™s Third New International Dictionary of the English La
n-
guage 
(1981)
 1493.  See also Morris, supra fn
. 11
, at 1679
Œ1680 
(commonly accepted meaning of 
ﬁmutual
ﬂ is 
ﬁpossessed, experienced, 
performed, etc., by each of two or more with respect to the other; . . . 
held in common, shared . . . Mutual indicates an exchange 
of a feeling, 
obligation, etc., between two or more people, or an interchange of some 
kind between persons.
 . . .ﬂ). ed on behalf of herself.  Regarding her individual co
m-plaint, Elias testified that she 
ﬁdidn
™t really 
have any e
x-pectations beyond reporting it.
ﬂ  To say the least, nothing 
suggests that Elias took action for the 
ﬁpurpose
ﬂ of ai
d-ing or protecting other employees.  Nor is there any ev
i-dence that any co
-employees acted for the 
ﬁpurpose
ﬂ of 
giving mutual aid 
or support to Elias.  Indeed, co
-employee Yates submitted her own complaint 
against
 Elias for 
ﬁbullying
ﬂ Yates into signing the document.  
Co-employee Giro likewise signed only to end an angry, 
public confrontation that took place 
ﬁin front of custo
m-ers.
ﬂ In short, we are left here with a case in which 
nobody acted for the 
ﬁpurpose
ﬂ of extending 
ﬁmutual aid or pr
o-tection
ﬂ to someone else.  My colleagues find, noneth
e-less, that concerted activities took place for 
ﬁmutual aid 
or protection
ﬂ because Elias, on 
behalf of herself, wanted 
to complain about sex harassment.  More generally, the 

Board majority announces a broad holding that 
ﬁan e
m-ployee seeking the assistance or support of his or her 
coworkers in raising a sexual harassment complaint 
is 
acting for the
 purpose of mutual aid or protection
.ﬂ  They state this holding 
ﬁapplies equally to cases where 
. . . an employee seeks to raise that complaint directly to 
the employer, or .
 . . to an outside entity.
ﬂ The broad holding announced by my colleagues di
s-penses
 with any inquiry about 
whether
 employee intera
c-tion involving a complaint about sex harassment (or, 
presumably, any other statutory employment right) i
n-volves the 
ﬁpurpose
ﬂ set forth in Section 7 as a prerequ
i-site to the Act
™s protection
Ši.e., whether the
 ﬁpurpose
ﬂ relates to 
ﬁmutual
 aid or protection.
ﬂ  In my view, such a 
proposition was properly rejected by the Board majority 
in 
Holling Press
, which my colleagues now overrule, and 
which utilized an analysis that was more refined than my 
colleagues 
describe.
 In 
Holling Press
, an employee, Catherine Fabozzi, 
asked a co
-employee (Garcia) to testify in an outside 
proceeding in support of an individual sexual harassment 

claim.  Contrary to my colleagues
™ description, nothing 
in 
Holling Press
 created a 
ﬁspecial exception for sexual 
harassment claims
ﬂ in Section 7.  Rather, the Board held 
that 
ﬁconcerted
ﬂ employee activities
Šwhether they r
e-lated to sex harassment or other matters 
Œ were all su
b-ject to 
the same treatment
 under Section 7:  the Act
™s protectio
n is available if the evidence establishes, in a
d-dition, that the activity occurred for the 
ﬁpurpose
ﬂ of 
ﬁcollective bargaining or other mutual aid or protection.
ﬂ The Board majority in 
Holling Press
 conducted a fa
c-tual inquiry consistent with Section 7
™s structure and 
language.   The majority determined that the interaction 

between Fabozzi and the co
-employee was 
ﬁconcer
t-                      168 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ed.
ﬂ64  The majority then evaluated whether the record 
suppor
ted an additional finding that the interaction i
n-volved the 
ﬁpurpose
ﬂ of 
ﬁmutual aid or protection,
ﬂ and 
concluded it did not.  This was a particularized finding 
based on the evidence, as described by the 
Holling Press
 majority:
  [W]ith respect to mutual aid or protection, the record 

reveals that from the outset, Fabozzi charted a
 course of 
action 
with only one person in mind
ŠFabozzi herself
.  To begin with, Fabozzi
™s complaint was individual in 
nature.
 . . .  Thus, her apparent requests to coworkers to 
help her out .
 . . were not made to accomplish a colle
c-tive goal. Rather, their
 purpose was to advance her own 
cause.
 . . .  Further, there is 
no evidence that Fabozzi o
f-fered or intended to help any employees as a quid pro 
quo for their support of her personal claim
.  Her goal 
was a purely individual one.  In addition, there is 
no ev-idence that any other employee had similar problems
Šreal or perceived
Šwith a coworker or supervisor
. In 
particular, there is 
no evidence Garcia took offense to 
[the alleged harasser
™s] comment
 . . . or sought Fabo
z-zi™s help.  
Nor did Garcia show any inter
est in assisting 
with Fabozzi
™s claim
.  Indeed, Fabozzi
™s request that 
Garcia become a witness was accompanied by the 
threat that she could force Garcia to testify by 
ﬁhitting
ﬂ her with a subpoena.  
Garcia
™s evident lack of concern 
regarding [the alleged 
harasser
™s] comment, her lack 
of interest in supporting Fabozzi, and Fabozzi
™s ag-gressive tactics with Garcia clearly establish the a
b-sence of any mutual purpose here
.  Thus, even though 
Fabozzi
™s exhortation to Garcia to testify on her behalf 
constitutes 
concerted activity, 
it was not made to ben
e-fit the group, but rather to advance Fabozzi
™s personal 
case
.65
  Two other aspects of the Board majority ruling in 
Hol-ling Press
 are contrary to my colleagues
™ discussion of 
that case.
 First, the 
Holling Press
 majority
Šrather than asserting 
a philosophical preference
Šbased its decision on the fact 
that Section 7 requires separate inquiries into whether 
activities were 
ﬁconcerted
ﬂ (governed by 
Meyers I
 and 
II, described above), and whether the activities had the
 req-uisite 
ﬁpurpose
ﬂ involving 
ﬁmutual aid or protection.
ﬂ  The majority noted that Section 7 requires 
ﬁconcert plus 
mutual aid or protection,
ﬂ and it rejected (as contrary to 
Meyers I 
and
 II) the notion that 
ﬁwhere activity is found 
64 Unlike the instant case, the interaction clearly contemplated future 
group activity (the co
-employee
™s testimony in Fabozzi
™s upcoming 
proceeding), so the interaction was 
ﬁconcerted
ﬂ within the meaning of 
Sec. 7.  See fn
. 51
, supra.
 65 343 NLRB at 302 (emphasis added).
 to be concerted, the p
urpose of that activity must, in e
f-fect, be 
presumed
 to be for mutual aid or protection.
ﬂ66  The 
Holling Press
 majority properly rejected the notion 
that 
ﬁwhen one employee asks for the assistance of a
n-other, there is 
always
 mutual aid or protection.
ﬂ67  Refe
r-ring to then
-Member Liebman
™s dissenting views, the 
majority explained:
  In the instant case, 
we have the element of concert, but 
not the element of mutual aid or protection
.  In our 
view, our dissenting colleague is simply presuming 
from the concerted nature of Fabozzi
™s request to Ga
r-cia .
 . . that Fabozzi
™s complaint was for the purpose of 
mutual aid or protection.  This is contrary to the teac
h-ing of 
Meyers I
 and 
II, disc
ussed above, which explain 
that the 
concepts of concertedness and mutual aid or 
protection are analytically distinct and must be an
a-
lyzed separately
. . . .  As explained above, Fabozzi
™s purpose in filing the charge was to benefit herself 
alone.  The mere 
fact that Fabozzi subsequently enlis
t-ed Garcia to assist her with her complaint 
does not 
somehow expand the scope of the original complaint 
beyond its intended purpose of benefiting Fabozzi 
alone
. . . .68    Second, the Board majority in 
Holling Press
 emph
a-sized
Šas did the Board in 
Meyers I 
and 
IIŠthat it was 
not finding that all employee conduct regarding sex ha
r-assment claims was unprotected under Section 7.  Lik
e-wise, the majority clearly indicated that an individual
™s 
right to freedom from sex harassmen
t and other wor
k-place discrimination
Ševen if outside the scope of Se
c-tion 7
Šwas clearly worthy of the protection afforded by 
other employment statutes.  Thus, the 
Holling Press
 ma-jority stated:
  In fact, 
we do not ﬁtreat sexual harassment at work as 
merely
 an individual concern.ﬂ
  Such conduct can be, 
and often is, of concern to many persons in the wor
k-place.  
Where the victims and their supporters protest 
that conduct, the protest can fall within the ambit of 
Section 7.
  However, where one employee is the 
al-leged victim, that lone employee
™s protest is not co
n-certed.  And, even if the victim seeks support from a
n-other employee, and that seeking of support is concer
t-ed activity, the 
ﬁmutual aid or protection
ﬂ element may 
be missing.  The bare possibility tha
t the second e
m-ployee may one day suffer similar treatment, and may 
66 Id. at 303.
 67 Id. (emphasis added).
 68 Id. (emphasis added; footnote omitted).
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 169 herself seek help, is far too speculative a basis on which 
to rest a finding of mutual aid or protection.
69
  The above discussion reveals that, unlike the broad holding 
announced by my col
leagues, the Board majority in 
Holling 
Press
 did not categorically exclude individual sex haras
s-ment complaints and other statutory employment claims 

from the scope of Section 7.  Rather, the Board majority in 
Holling Press
 conducted an individualized revi
ew of the 
record, based on the language and structure of Section 7, 
which supported a finding that the employee
™s conduct was 
ﬁconcerted,
ﬂ but not for the 
ﬁpurpose
ﬂ of mutual aid or pr
o-tection.
 For the reasons expressed previously, I believe the 
record her
e warrants a conclusion that Elias
™ conduct was 
not 
ﬁconcerted
ﬂ nor did it occur for the 
ﬁpurpose
ﬂ of m
u-tual aid or protection.  For these reasons alone, I would 
dismiss the complaint allegations that the Respondent 

violated Section 8(a)(1) in the course 
of investigating 
Elias
™ complaint.
 C. Expanding Section 7 Will Undermine Employee 
 Interests Regarding Sex Harassment Claims and 
 Other Types of Statutory Protection
 As a final matter, I respectfully disagree with my co
l-leagues
™ statement that their holdin
g ﬁfurthers the i
m-portant federal policy of preventing sexual harassment in 
the workplace.
ﬂ  I believe it is likely to have the opposite 
result, which is demonstrated by the allegations asserted 
against the Respondent, although they are properly being 
dism
issed after years of Board litigation.
70
  My co
l-leagues
™ effort to expand the Act
™s protection is well
-intentioned, but I respectfully submit there are two i
m-portant shortcomings in their analysis.
71 69 Id. at 303
Œ304 (emphasis added; 
footnote omitted).
 70 Contrary to the majority
™s suggestion, my concerns regarding 
ﬁprocess restrictions
ﬂ are not allayed by the Board
™s finding in this case 
that the Respondent lawfully conducted an investigation into Elias
™ conduct.  My colleagues find R
espondent
™s conduct lawful based on 
ﬁthe particular circumstances
ﬂ and 
ﬁparticular facts
ﬂ of this case.  One 
cannot determine what other questions, during a different investigation, 
will constitute unlawful interference, restraint or coercion.  Thus, in 
di
smissing the allegations in 
this
 case, the majority leaves intact the 
chilling prospect of impending investigations, prolonged litigation, and 
potential liability in future similar cases.  Such prospects necessarily 

restrict an employer
™s range of motion i
n responding to employee co
m-plaints and conducting investigations, regardless of whether the e
m-ployer is subsequently found, on the particular facts and circumstances 

of its case, to have acted lawfully under the NLRA.  
 71 For the reasons stated by Member
 Johnson and those set forth b
e-low, I agree with Member Johnson that where employee and employer 
are engaged in parallel investigations
Ši.e., simultaneously gathering 
evidence of potential violations of other employment statutes
Šthe 
burden of proof should 
be on the General Counsel to show that an 
employee is 
not
 interfering with the employer
™s investigation. 
 First, I believe the majority does not adequately exa
m-ine the enormous array of federal, state and local statut
o-ry rights and obligations that confront employers, e
m-ployees and unions in workplaces throughout the cou
n-try.  These non
-NLRA statutes confer extremely i
m-portant protection on employees in a work
 forc
e that, 
increasingly, is becoming more diverse.  My colleagues 

properly recognize that all women
Šindeed, all emplo
y-ees regardless of sex
Šhave a right to work without b
e-ing subjected to unlawful sex harassment or sex discri
m-ination.  However, there are othe
r equally important 

types of statutory protection.  Just to name a few, these 
include:  (i)
 minimum wage and overtime requirements, 
which spawn additional issues about breaks and meal 
periods; (ii)
 occupational safety and health requirements, 
which address
 potentially life
-threatening hazards and 
accidents in the workplace; (iii)
 workers
™ compensation 
issues and claims arising from work
-related injuries; (iv)
 unemployment insurance issues and claims that can arise 

from layoffs, work
 force reductions and maj
or business 
changes; (v)
 complex benefits and tax issues that arise 
from questions regarding how employees are compe
n-sated; and (vi) additional legal protection against di
s-

crimination or retaliation based on race, national origin, 
color, religion, age, dis
ability, veteran status, family 
leave, citizenship, benefits eligibility, and (in certain j
u-risdictions) sexual orientation, height, weight, marital 

status, and a near
-innumerable variety of other protected 
characteristics.
 The broad holding announced by m
y colleagues
Šthough couched in terms pertaining to a 
ﬁsexual haras
s-
ment complaint
ﬂŠappears to have limitless application 
to every one of these other types of statutory claims.  In 

fact, the General Counsel
™s more expansive argument, as 
my colleagues note, 
is that 
ﬁwhen an individual emplo
y-ee effectively invokes 
statutory protections
 benefitting 
employees .
 . . that employee
™s efforts are for the purpose 
of 
‚mutual aid or protection.
™ﬂ  Even under preexisting 
law, which interpreted Section 7 consistent with 
its 
terms, there are many circumstances where the Act has 

conferred protection on two or more employees who, 
seeking to enforce statutory rights, engage in 
ﬁconcerted
ﬂ activities with evidence of a shared 
ﬁpurpose
ﬂ to afford 
ﬁmutual aid or protection.
ﬂ72  Now, my colleagues a
p-pear to create Section 7 coverage for every 
individual
 72 See,
 e.g.
, National Licorice Co. v. NLRB
, 309 U.S. 350 (1940); 
Eastex v. NLRB
, 437 U.S. at 565; 
BE & K Construction Co. v. NLRB
, 536 U.S. 516 (2002
).  The Board has also addressed the extent to which 
employees have a protected right under Sec. 7, and whether employers 
violate Sec. 8(a)(1) of the Act, regarding various types of 
ﬁclass action
ﬂ waivers.  See,
 e.g.
, D.
 R. Horton
, 357 NLRB 
2277
 (2012), 
enf. denied 
737 F.3d 344 (5th Cir. 2013).  Nothing in this opinion should be r
e-garded as passing on the merits of such cases.
                                            170 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 employee
Šregarding every 
individual
 complaint impl
i-cating any 
individual
 non
-NLRA right
Šas soon as the 
ind
ividual seeks the involvement of anyone else who is a 
statutory employee. 
 Such coverage appears to be una
f-fected by whether or not the object(s) of the appeal are 
willing or unwilling to help, whether or not they believe 
they have a shared interest in the matter, whether (as 
occurred in the instant case) they file their own co
m-plaint against the person who is seeking assistance, and 
whether or not the individual complaint has merit.  I 
hope these assessments are incorrect.  However, I am 

concerned that the majority
™s holding may be the source 
of an unprecedented expansion in Sec
tion 7 coverage that 

nobody can presently anticipate.  I respectfully submit 

that such an expansion in Section 7
™s coverage would be 
dramatically at odds with 
our statute, its legislative hist
o-ry, and its underlying policies and purposes, which Co
n-
gress in
tentionally limited to 
ﬁconcerted
ﬂ activities by 
multiple
 employees who take 
ﬁcollective
ﬂ action for the 
ﬁpurpose
ﬂ of 
ﬁmutual
ﬂ aid or protection.  
 My second concern relates to the unintended cons
e-quence of my colleagues
™ holding: rather than advancing 
the
 policies associated with statutory requirements like 
the prohibition against sex harassment, expanding Se
c-tion 7
™s coverage will predictably 
undermine
 the many 
important non
-NLRA statutes and regulations that afford 
individual protection to employees.  Th
e NLRA focuses 
primarily on the 
process
 by which employees can decide 
whether to have union representation and engage in co
l-lective bargaining.
73  By comparison, other employment 
statutes primarily require a desired 
outcome
:  they ma
n-date safe workplaces w
ith freedom from unlawful di
s-crimination or harassment where employees are treated 

in compliance with other applicable laws.  Every e
m-ployee affected by my colleagues
™ holding 
already
 en-joys non
-NLRA statutory protection with 
existing
 en-forcement machinery
 under the substantive statute(s) 
implicated in an employee
™s individual complaint.
 73 The NLRA focuses on the process governing union representation 
elections, but employees are responsible for making their own de
cision 
regarding representation.  See, e.g., NLRA Sec. 9(a), 29 U.S.C. § 
159(a) (providing for representatives 
ﬁdesignated or selected for the 
purposes of collective bargaining by the majority of the employees in a 

unit appropriate for such purposes
ﬂ); Sec
. 7, 29 U.S.C. § 157 (protec
t-ing the right of employees to 
ﬁengage in
ﬂ and 
ﬁrefrain from
ﬂ activities 
protected under the Act).  Likewise, employers and unions are respo
n-
sible for whatever substantive terms result from negotiations, and the 

Act prohibits th
e Board from imposing substantive contract terms on 
any party.  See, e.g., NLRA Sec. 8(d), 29 U.S.C. § 158(d) (providing 
that the duty to bargain 
ﬁdoes not compel either party to agree to a 
proposal or require the making of a concession
ﬂ); 
H. K. Porter Co.
 v. 
NLRB
, 397 U.S. 99, 102 (1970) (the Board lacks the authority to i
m-pose substantive contract terms on any party).
 By making Section 7 applicable to every situation 
where one employee appeals to another regarding an 
individual complaint involving sex harassment or other 
statutory rights
, numerous 
ﬁprocess
ﬂ restrictions under 
the NLRA become applicable:
   Unlawful Interrogation
.  The NLRA broadly 
prohibits the questioning of employees r
e-garding 
ﬁprotected
ﬂ activities.
74  Under my 
colleagues
™ holding, the employer, though o
b-ligated to condu
ct an investigation and take 
remedial action under substantive laws like 

Title VII of the Civil Rights Act of 1964,
75 is 
prohibited under the NLRA from questioning 
employees
Šincluding the person who pr
e-sented the complaint
Šabout the 
ﬁprotected
ﬂ activity.
  Unlawful Surveillance
.  The NLRA prohibits 
employer surveillance of 
ﬁprotected
ﬂ activ
i-ties, as well as comments or actions that cr
e-ate the impression of surveillance.
76  Yet, 
employee complaints often involve disputes 
over what occurred or was communicated
 by 
or b
etween employees. Under my colleagues
™ holding, fact
-gathering regarding such di
s-
putes will become difficult or impossible, b
e-cause the NLRA renders unlawful most video 
or audio surveillance, email system searches, 
and similar investigative efforts
 regarding 
ﬁprotected
ﬂ conduct.
  The Right to ﬁRefrain Fromﬂ Protected A
c-tivity.  If particular conduct is 
ﬁprotected,
ﬂ Section 7 affirmatively protects the right of 
employees to 
ﬁengage in
ﬂ the conduct 
and to 
ﬁrefrain from
ﬂ engaging in the conduct.  
Thus, 
if an employee
™s individual complaint 
involves 
ﬁprotected
ﬂ conduct, the complai
n-ing employee or co
-employee witnesses may 
invoke an NLRA
-protected 
ﬁright
ﬂ to 
ﬁrefrain 
from
ﬂ answering questions and providing re
l-evant information, even if the relevant claim 
involves a sexual assault associated with a sex 
harassment complaint, for example, or a 
74 My colleagues note, correctly, that the Act 
ﬁgenerally prohibits 
employers from questioning employees about their protected concerted 
activity, including why they chose to engage in that activity.
ﬂ 75 As the majority acknowledges, under Title VII of the Civil Rights 
Act of 1964, 
ﬁan employer is responsible for acts of sexual harassment 
in the workplace where the employer .
 . . knows or sho
uld have known 
of the conduct, unless it can show that it took immediate and appropr
i-ate corrective action.
ﬂ  29 CFR 
§ 
1604.11(d) (EEOC regulation).
 76 See, e.g., 
Automotive Plastic Technologies, Inc
., 313 NLRB 462, 
466
Œ467 (1993); 
Avondale Industries, 
329
 NLRB 1064, 1068 fn. 16 
(1999).
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 171 work
-related injury or fatality implicated in 
an OSHA complaint.
  Difficulty Knowing Which Individual Co
m-plaints Are ﬁProtected
.ﬂ  Under my co
l-leagues
™ holding, Section 
7 will cover all i
n-dividual complaints that implicate statutory 
rights, but only if there is 
ﬁconcerted
ﬂ activity 
by two or more employees.  Yet, because the 
NLRA prohibits interrogation about 
ﬁconcer
t-edﬂ activity, employers cannot lawfully make 
inquiries 
sufficient to determine which ind
i-vidual complaints are covered by Section 7, 

and which are not.
  Large Number of Individual Complaints A
f-fected
.  Co
-employees predictably will be the 
most frequent source of information about 
employment
-related complaints, 
and their i
n-volvement may occur in numerous ways and 

at different times.  Therefore, under my co
l-leagues
™ holding, nearly every investigation 
involving individual complaints will present 

difficult questions about whether or when the 

NLRA process
-based rest
rictions are tri
g-gered.
  Inability to Establish Standard Complaint
-Handling Procedures
.  Conventional cases 
involving 
ﬁprotected
ﬂ activity often give rise 
to difficult questions about whether the e
m-ployer has 
knowledge
 of the activity.  Yet, as 
noted above,
 the Act prohibits employers 
from making inquires about 
ﬁprotected
ﬂ acti
v-ity, so employers cannot readily ascertain 
whether or when the NLRA applies to ind
i-vidual complaints, even if they exclusively 
invoke non
-NLRA rights.  Therefore, under 
my colleagues
™ holding, employers will be 
unable to adopt a standard process for ha
n-dling and investigating individual complaints 
unless they treat 
every
 individual complaint 
as being 
ﬁprotected
ﬂ under the NLRA.
  These NLRA 
ﬁprocess
ﬂ restrictions play a vital role 
when employees engage in conventional types of 
ﬁpro-tected concerted activity
ﬂ that have long been protected 
under Section 7.  However, the same 
ﬁprocess
ﬂ re-strictions
Šif expansively applied to nearly every ind
i-vidual complai
nt implicating 
non-NLRA
 statutory 
rights
Šwill clearly detract from the legal protection a
f-forded to employees under such statutes.
 This problem is illustrated by the instant case.  B
e-cause Elias
™ conduct was alleged to be 
ﬁprotected
ﬂ (an 
allegation that my
 colleagues now embrace), the R
e-spondent has participated in years of litigation based on 
two questions
 that were asked during the investigation 
into Elias
™ individual sex harassment complaint.  More
o-ver, my colleagues find Respondent
™s conduct lawful 
only
 based on 
ﬁthe particular circumstances
ﬂ and 
ﬁparti
c-ular facts
ﬂ of this case, so one cannot determine what 
other questions, during a different investigation, will 
constitute unlawful interference, restraint or coercion 
regarding 
ﬁprotected
ﬂ rights in viola
tion of Section 
8(a)(1).
 Although my colleagues
™ reasoning leads to the correct 
outcome, it bears emphasis that their extensive analysis 

arises from a single person
™s individual
 complaint, based 
on Elias
™ limited interaction with 
two employees
 (neither 
of 
whom wanted to help her), in relation to 
two questions
 asked during 
one interview
 conducted on a 
single day
 by 
a single employer
 regarding a 
single statutory issue
 (al-leged sex harassment).  My colleagues
™ holding appears 
to expand Section 7
™s coverage to 
all
 individual co
m-plaints whenever one employee attempts to involve a
n-other statutory employee regarding 
all
 types of potential 
employment rights, and 
all
 employers covered by the 
Act, affecting 
innumerable
 interviews and questions 
asked in workplaces ever
y day throughout the country.
 An employer is the only party on the scene, in real 
time, who can give employees what is required by the 
numerous employment statutes that focus on 
ﬁout-come
ﬂŠi.e., a legally compliant workplace.  When an 
employer receives an 
ﬁindividual
ﬂ complaint that impl
i-cates a non
-NLRA statute, employers 
already
 have a 
legal obligation to protect employee interests by doing 
what the non
-NLRA statute requires:  to ascertain the 
applicable legal requirements, conduct an immediate 
investigati
on, reconcile conflicting evidence, and take 
strict, prompt remedial action if required.  Regarding 
Elias
™ individual sex harassment complaint, the R
e-spondent promptly accomplished all of the steps d
e-
scribed above.  However, based on an expansive inte
r-
pretation of Section 7
Šwhich my colleagues now e
m-brace
Štwo questions
 asked during the Elias interview 
resulted in years of Board litigation.
 I fully support the Act
™s aggressive enforcement where 
the evidence proves that two or more employees are e
n-
gaged in 
ﬁconcerted
ﬂ activities for 
ﬁpurpose of .
 . . mut
u-al aid or protection.
ﬂ  Absent such evidence, however, it 
undermines the policies and purposes of 
other
 important 
federal, state and local statutes to broadly apply the 

NLRA
™s ﬁprocess
ﬂ restrictions on top of
 the non
-NLRA 
substantive and procedural requirements implicated in a 

single employee
™s individual complaint.  Employers will 
need to focus on limiting and narrowly tailoring their 

investigations and discussions with employees, rather 
than focusing on the 
substantive legal issues relating to 
 172 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 individual complaints.  Employers will need to antic
i-pate
Šconsistent with the Respondent
™s experience
Šthat 
one 
or two questions may result in years of Board litig
a-tion, separate from the complex non
-NLRA laws and 
proced
ures that actually govern the employee complaint.  
Extensive research is not needed to conclude that these 
problems will delay or obstruct investigations and inhibit 
the vigor with which they can be carried out.  Necessar
i-ly, these problems will operate to
 the detriment of e
m-ployees.
 In this respect, I believe the majority
™s holding is i
n-consistent with the Board
™s statutory duty to accomm
o-date and avoid undermining federal statutes other than 

the NLRA.  As the Supreme Court stated more than 70 

years ago:
  [T]he Board has not been commissioned to effectuate 

the policies of the [Act] so single
-mindedly that it may 
wholly ignore other and equally important Congre
s-sional objectives. 
Frequently the entire scope of Co
n-gressional purpose calls for careful accommod
ation of 
one statutory scheme to another, and it is not too much 

to demand of an administrative body that it undertake 

this accommodation 
without excessive emphasis upon 
its immediate task.
77  All Board members agree there is no room in the mo
d-ern workplac
e for unlawful sex harassment and other 
types of unlawful conduct.  However, we enforce a si
n-gle statute that, on its face, does not afford protection to 
ﬁindividual
ﬂ action.  Moreover, as noted above, the m
a-jority
™s expansion of Section 7
Šthough well
-inte
nded
Šwill impair employee rights and hinder the ability of e
m-ployers to comply with statutes that require prompt, 
77 Southern Steamship Co. v. NLRB
, 316 U.S. 31, 47 (1942) (emph
a-sis added).  See also 
Hoffman Plastic Compounds, Inc. v. NLRB
, 535 
U.S. 137, 147 (2002) (
ﬁ[W]here the Board
™s chosen remedy trenches 
upon a federal statute or 
policy outside the Board
™s competence to 
administer, the Board
™s remedy may be required to yield.
ﬂ); 
Can
-Am 
Plumbing, Inc. v. NLRB
, 321 F.3d 145, 153 (D.C. Cir. 2003) (
ﬁ[T]he 
Board .
 . . is obligated to defer to other tribunals where its jurisdiction 
under
 the Act collides with a statute over which it has no expertise.
ﬂ); 
New York Shipping Assn
. v. Federal Maritime Comm.
, 854 F.2d 1338, 
1367 (D.C. Cir. 1988), cert. denied 488 U.S. 1041 (1989) (
ﬁ[T]he age
n-
cy must fully enforce the requirements of its own sta
tute, but must do 
so, insofar as possible, in a manner that minimizes the impact of its 
actions on the policies of the other statute.
ﬂ); 
Electrical Workers
 Local 
48 (Kingston Constructors)
, 332 NLRB 1492, 1501 (2000), suppl
e-mented 333 NLRB 963 (2001), enfd
. 345 F.3d 1049 (9th Cir. 2003) 
(Board cannot adopt interpretation 
ﬁannouncing, in effect, that the 
NLRA trumps all other Federal statutes
ﬂ).  Cf. 
Meyers II
, 281 NLRB at 
888 (
ﬁAlthough it is our duty to construe the labor laws so as to a
c-commodate the purp
oses of other Federal laws .
 . . this is quite a diffe
r-ent matter from taking it upon ourselves to assist in the enforcement of 
other statutes
ﬂ [citations omitted].).
 thorough investigations and meaningful corrective a
c-tions.
 For these reasons, I concur in the majority
™s determ
i-nation that 
the 
Respondent
™s actions during its interview 
with Elias were lawful and did not violate Section 
8(a)(1).  However, I dissent from the majority
™s decision 
to overrule 
Holling Press
, and I dissent from their fin
d-ing that the activities at issue here were 
ﬁconcerted
ﬂ and 
took
 place for the 
ﬁpurpose
ﬂ of 
ﬁmutual aid or prote
c-tion.
ﬂ  MEMBER 
JOHNSON
, concurring in part and dissenting in 
part.
 In this case, we are 
five
 Board Members divided by a 
common language.
1  
All of us seemingly agree that the 
language of Section 7 of the Act states that, in order for 
us to find the unrepresented employee activity at issue 
here was protected by that provision, the General Cou
n-sel must prove that it was both ﬁconcertedﬂ and fo
r the 
purpose of ﬁmutual aid and protection.ﬂ  All of us see
m-ingly agree that these are discrete and independent el
e-ments of proof, and that the principles of 
Meyers Indu
s-tries I and II
2 should still govern in determining whether 
the General Counsel has me
t his evidentiary burden.  
That, however, is where consensus ends and where si
g-nificant differences begin as to the application of the 

common language in this 
and future cases.
3 1 Apologies to George Bernard Shaw.
 2 268 NLRB 493 (1984) 
(Meyers I)
, remanded sub nom. 
Prill v. 
NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 U.S. 948 
(1985), on remand, 
Meyers Industries
, 281 NLRB 882 (1986)
 (Meyers 
II), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. 
denied 487 U.S. 1205 (1988).
 3 We are unanimou
s in finding that the Respondent did not violate 
Sec. 8(a)(1) of the Act when it questioned employee Margaret Elias 
about why she obtained witness statements from her coworkers and 
instructed her not to obtain additional statements from her coworkers.  
Ina
smuch as I agree with the majority that Elias had engaged in pr
o-
tected concerted activity, I agree with finding that neither the questions 

asked nor the instructions not to obtain additional statements would 
reasonably tend to interfere with that activity.
  However, I do not join 
in the majority™s analysis to the extent that it suggests employers are 
narrowly limited in their ability to conduct statutorily mandated inve
s-tigations of facially valid sexual harassment complaints, or to determine 
what correctiv
e or preventive actions must be taken to avoid derivative 
liability
, see 
Faragher v. City of Boca Raton
, 524 U.S. 775 (1998)
,  and 
I do not reach or pass on the merits of 
Hyundai America Shipping 

Agency
, 357 NLRB 
860, 874
 (2011).  I also do not join the majority's 
allocation of the burden of proof in this case, although the majority 
reaches the right result.  Here, where other statutes indisputably give 
the employer the primary responsibility to take action to prevent sexu
al 
harassment, see 42 U.S.C. 
§ 
2000e
-2(a)(1); 
29 CFR § 1604.11(f)
, the 
majority impermissibly interferes with Congressional will by requiring 
the employer to justify itself in any statement or comment that might 
interfere with an employee like Elias™ ﬁpara
llel investigationﬂ of his or 
her claim.  
Southern Steamship Co. v. NLRB
, 316 U.S. 31 (1942).
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 173 I write separately here to state certain points of agre
e-ment and disagreement 
with my colleagues as to whether 
Margaret Elias engaged in 
ﬁconcerted activityﬂ for ﬁm
u-tual aid or protectionﬂ when she requested help from her 
coworkers to report to management a sexually offensive 

message visible to other employees in the breakroom.   I 
concur with the majority that the General Counsel has 
proved both elements required for finding her conduct 

protected, but I do so based on affirmative proof of act
u-al concert and mutual purpose.   I concur in the major
i-ty™s overruling of 
Holling Press
, Inc., 
343 NLRB 301 
(2004), but only to the limited extent that it held the ﬁm
u-tual aid or protectionﬂ element of protected concerted 
activity was not proved under the facts in that case and 
this, where other employees have been exposed to the 
same conduct th
at is the basis for an individual™s sexual 
harassment complaint.  I join Member Miscimarra in 
dissenting from the majority™s overbroad holding that an 

employee seeking the assistance or support of his or her 
coworkers in raising a sexual harassment complai
nt is 
always acting for the purpose of mutual aid or protection.  
As comprehensively and persuasively stated in that di
s-
sent, this holding cannot be reconciled with the princ
i-ples of 
Meyers Industries
 that the majority claims to a
p-ply here.  It also expand
s the protections of the Act to a 
point where it undercuts and hinders the ability of e
m-ployers to fulfill their obligation to protect the rights of 
its employees under numerous other federal and state 
labor and employment statutes.
 In my view, the fact th
at Elias solicited coworkers to 
corroborate evidence of an offensive whiteboard display 

was sufficient to establish under 
Meyers
 and 
Mushroom 
Transportation
4 both that her solicitation was ﬁconcer
t-More troubling still, even though the majority recognizes in other 
contexts that it is the employer who has the power to levy discipline or 
discharge, e.g.
, Santa
 Fe Tortilla Co
., 360 NLRB 
1139, 1139 fn. 7
 (2014) (ﬁOf course, it is the employer who wields the ax in the wor
k-
place.ﬂ), the majority's unfortunate rationale hamstrings the employer in 
trying to effectively investigate and stop harassment by limiting ind
i-vidual employees™ own potentially disruptive ﬁparallel investigations,ﬂ 
just as Elias embarked on in this case.  The Board here also departs 
(without any rationale) from its earlier recognition that employers have 
a bonafide interest in controlling the inv
estigation of an internal ha
r-assment complaint.  See 
Consolidated Diesel Co
., 332 NLRB 1019, 
1020 (2002), enfd. 263 F.3d 345 (4th Cir. 2001).  In my view, in the 

circumstances when both employee and employer are simultaneously 
gathering and assessing evide
nce of potential violations of other e
m-ployment statutes, it should be the General Counsel who must show 
that the employee is 
not
 interfering with the employer's investigation, in 
order for the employee™s Sec. 7 rights to prevail over the employer™s 
rights
 and obligations under more directly controlling laws.  The Board 
is interfering with Congressional intent under other statutes by impo
s-ing the burden on the employer.  
See
 dissent, 
post
, at 12
Œ13
. 4 Mushroom Transportation Co. v. NLRB
, 330 F.2d 683 (3d Ci
r 1964).
 edﬂ and for the purpose of ﬁmutual aid and protection.ﬂ  
It was concerted because she sought to induce group a
c-tion.
5  Admittedly, she was ham
-handed and overbearing 
in her efforts to induce group action, alienating those 
whom she solicited, but this does not disqualify her a
c-tivity as a threshold concerted commun
ication looking to 
group support.  Further, her solicitation was for the pu
r-pose of ﬁmutual aid and protection,ﬂ because she inten
d-ed to bring to management™s attention conduct that was 
personally directed at her but visible and objectively o
f-fensive to ot
her female employees.  I find irrelevant the 
fact that Elias did not intend any action 
other than
 repor
t-ing her own hostile work environment claim to manag
e-ment.
 The flaw in the majority opinion in 
Holling Press
, and 
the reason that it should be overruled 
in part here, is that 

it too narrowly construed the circumstances in which an 
individual sexual harassment complaint, either to ma
n-agement or an outside authority, could be found to be for 
the purpose of ﬁmutual aid and protection.ﬂ  That is, the 
majority 
too readily perceived such complaints to be 
purely personal, particularly if coworkers spurned the 

complainant™s solicitation of their support.
6  
Thus, co
n-trary to the 
Holling Press
 majority and dissenting Me
m-ber Miscimarra, I believe that in certain insta
nces the 
purpose of aiding or protecting other employees may be 
proved by an individual™s claim of sexual harassment 
5 In this respect, I agree with my colleagues in the majority that the 
concerted nature of Elias™ conduct is not materially different from the 
solicitation conduct of employee Fabozzi which the 
Holling Press
 majority found was concerted.  343 NLRB
 at 302.  Here, a request for a 
witness statement concerning potentially unlawful conduct that affected 
a group of employees is an attempt to initiate group action.  Unlike 
Member Miscimarra, I find it irrelevant that the complainant did not at 
the time in
tend to file a lawsuit; I would not find the conduct less co
n-
certed because the employee chose to resort to the employer's internal 
processes, in obedience to the employer's guidance of how employees 
should pursue grievances.  To hold otherwise would frust
rate Congress™ 
goal to surface and remedy sexual harassment issues as soon as poss
i-ble.
 6 The Board has long recognized ﬁit would 
come very near to null
i-fying the rights of organization and collective bargaining guaranteed by 

Section 7 of the Actﬂ if prote
ction is denied because of ﬁlack of fru
i-tion.ﬂ  
Salon/Spa 
At Boro, Inc.
, 356 NLRB 
444
, 454
 (2010)
 (quoting 
Mushroom Transportation Co., 
above at 685
.  Thus, the Board in 
Hol-ling 
Press
 should 
not
 have considered 
ﬁ[coworker] Garcia™s evident 
lack of concern regarding Leon™s comment, her lack of interest in su
p-
porting Fabozzi, and Fabozzi™s aggressive tacticsﬂ in finding that 
Fabozzi™s request to Garcia to testify before the state ag
ency in support 
of her sexual harassment complaint against Leon was a ﬁpurely ind
i-vidual oneﬂ and was not for ﬁmutual aid or purpose.ﬂ  
Holling Press
, 343 NLRB 
at 302.  
That is not to say that Fabozzi™s aggressive tactics 
or Garcia™s lack of interest and s
upport are irrelevant.  They are
Œbut to 
the question of whether Fabozzi™s conduct was removed from the pr
o-
tections of the Act, 
not
 whether Fabozzi™s conduct was for ﬁmutual aid 
or protection.ﬂ
                                                         174 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 conditions to which others are exposed, even if no other 
employee joins in pressing that claim.
 In 
Holling Press
, there 
was nothing specula
tive about 
the fact that solicited coworker Garcia was exposed to 

the same kind of offensive conduct as Fabozzi, even if 

Garcia was not bothered by Leon™s comments.  Fabozzi 
asked Garcia for help 
after 
Garcia told her about Leon™s 
ﬁtight white pantsﬂ comme
nt.  In asking Garcia to testify, 
it is clear that 
Fabozzi thought Leon™s separate comments 
to Garcia would support her sexual harassment claim 

against Leon by showing a pattern of conduct.  See, e.g., 
Jackson v. Quanex Corp.
, 191 F.3d 647, 661 (6th Cir. 
1999)
 (remarks that are generally demeaning to woman 
even when not demeaning any one woman in particular 
are considered probative in hostile working environment 
claim).
 The mutual or common hostile working environment 
implications are even more apparent in
 this case.  B
e-cause the Respondent did not permit employees to carry 
or use cameras at the facility, Elias hand
 copied an offe
n-sive message written by a coworker on the whiteboard in 
the employees™ breakroom.  There is disagreement as to 
what reasons Elia
s conveyed to her coworkers for asking 
them to sign her reproduction.  At a minimum, however, 

no one disputes that Elias requested help from her 
coworkers to corroborate her reproduction of the offe
n-sive ﬁTITSﬂ message written on the whiteboard.  See, 
e.g.
, Abeita v. TransAmerica Mailings, Inc.
, 159 F.3d 
246, 251
Œ252 (6th Cir.
 1998)
 (employee comments that 
land adjacent to a Hooters restaurant should be called 
ﬁHootersville,ﬂ ﬁTitsville,ﬂ or ﬁTwin Peaksﬂ relevant to 
hostile working environment claim).  
In t
hese situations, 
the legal history and framework of the statutory right to 

work in ﬁan environment free from discriminatory inti
m-idation, ridicule, and insultﬂ
7 strongly support finding 
that Fabozzi and Elias™ actions in pursuing individual 

sexual harassme
nt claims that implicate a common ho
s-
tile working environment are for the purpose of ﬁmutual 
aid or protectionﬂ and are protected under the Act.
 Essentially, 
Holling Press
 unfortunately overlooked 
the fact that some kinds of alleged violations of other 
sta
tutes affect employees as a group.  I will not compr
e-hensively cover them here: but a uniform pay practice 
affecting a group of employees in the same way, a safety 
hazard affecting employees in the same way, or a di
s-criminatory practice affecting employees
 in the same 
way are classic examples.  Another classic example is the 
employee (or supervisor) who engages in potential ha
r-assment that affects a group of other employees, running 
afoul of Title VII.  The quintessential example of that is 
7 Meritor Savings Bank, 
477 U.S. 57, 65 (1986).
 posed by this ca
se: an employee essentially created a 
derogatory, demeaning and gender
-specific offensive 
display on a whiteboard.  Even though the display direc
t-ly targeted a single female employee, it existed for all 
female (and male) employees to see.  Elias, who was t
he 
direct target, complained, and tried to enlist other e
m-ployees to her cause by verifying what was written.  One 
of the other female employees (Giro), in fact, testified 
that she agreed the display was ﬁinappropriateﬂ and that 
management should be notifi
ed about it so that it could 
be addressed.
  Those facts should be enough to determine 
that Elias™ request
Šthough it was to support her personal 
internal complaint
Šwas also for the purpose of mutual 
aid and protection, i.e
., of all female employees who 
were exposed to the conduct.  The objective determin
a-tion of whether a complaint is made for the purpose of 
mutual aid or protection thus derives from the objective 
facts of the underlying conduct at issue, not from the 
fortuit
y that only one person complained about it (the 
Holling Press
 analysis) or from a subjectively
-based pr
e-sumption that ﬁevery request for co
-employee help is 
made in solidarityﬂ (the majority's analysis).
8  In terms of 
Member Miscimarra™s ﬁcar crashﬂ analog
y, therefore, I 
believe the other female employees were more than mere 
witnesses.   The car also ﬁcrashedﬂ directly into them, 
because they were also exposed to the offensive la
n-guage.  
On the other hand, the flaw in my colleagues™ 
opinion overruling 
Holli
ng Press
 is that it so broadly 
construes the circumstances in which an individual sex
u-al harassment complaint will be found to be for the pu
r-pose of ﬁmutual aid and protectionﬂ as to vitiate the r
e-quirement of proof for this independent element of the 
stat
utory test.  The majority™s holding that an employee 
seeking the assistance or support of his or her coworkers 
in raising a sexual harassment complaint is always acting 
for the purpose of mutual aid or protection is, in effect, 

an irrebuttable presumption.
  If this is intended to be an 
irrebuttable presumption particular to claims of sexual 
harassment, then the majority here commits the same 
special exception error that it correctly contends was 

committed by the 
Holling Press
 majority.  However, as 
Member M
iscimarra also notes in his opinion, I do not 
think my colleagues™ rationale can be so cabined, nor do 
8 In 
Holling Pr
ess
, more than one employee had been affected by the 
supervisor
™s gender
-specific potentially offensive conduct. 
 This, i
n-
deed, surfaced during the first employee™s (Fabozzi™s) request for assi
s-tance, when the second employee (Garcia) brought up the superv
isor™s 
comments directed toward  her
Šspecifically, that he was was wearing 
his ﬁtight white pantsﬂ for Garcia. 
 Therefore, I would have found that 
Fabozzi™s request for Garcia™s testimony was protected in that case, 
rather than being solely for Fabozzi™s  
individual benefit, as the 
Holling 
Press
 majority held.  343 NLRB at 302.
                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 175 I think they intend it to be, which makes their holding all 
the more concerning. 
 The problem with the majority
™s approach is that it 
both defies common 
sense and also lacks any limiting 

boundary.  As to the first problem, the ﬁsolidarity princ
i-pleﬂ is a useful conceptual notion when two or more i
n-dividuals actually act together to attempt to accomplish 

the same thing.  However, the majority™s belief here 
is 

that the mere request from one worker to another, to i
m-prove that first worker
™s individual terms of employment, 
in some manner 
automatically
 invokes an implicit offer 
of reciprocity.  See majority opinion, 
supra
 (ﬁ. . . [noting] 
the lesson of the cases
 embracing the solidarity principle:  
that the ﬁmutual aid or protectionﬂ element is satisfied by 

the implicit promise of future reciprocation, when one 
employee answers another™s call for assistance, even if 
that promise is rarely (or never) called upon
ﬂ)  (emph
a-sis added).  The majority labels this the ﬁsolidarity pri
n-ciple,ﬂ and relies on it to show that Elias™ request was for 
ﬁmutual aid or assistanceﬂ under Section 7.
 That makes no sense, considering real life experience 
and human nature.  For example,
 if one employee asks 
another for a soda, it is highly unlikely, assuming the 

second employee goes ahead and provides the soda, that 
the automatic motivation was an unspoken notion that 

there would be a soda or something else provided in r
e-turn some day, i
n some other circumstances.  There are 
half a dozen other reasons that might motivate such an 

act that have nothing to do with reciprocal expectations, 

including sheer altruism, convenience, and the excuse to 
get up and take a break from work.  When a much
 more 
substantial kind of assistance is requested (such as the 
witness affirmation here), and granted, it is then even 
more tenuous to ascribe an unspoken motivation of i
n-choate reciprocity to the employee(s) providing the assi
s-
tance.  This is especially s
o when considering the aggr
e-gate group of employees who aid other employees in 
some way with potential lawsuits.  It is extremely stati
s-
tically unlikely that each one of the assistors would have 
a lawsuit of his or her own in mind when providing the 
assist
ance.
9 Indeed, that is why our main corpus of law governing 
significant joint endeavors
Šcontract law
Šlooks to o
b-9 The majority here completely misses the point in dismissing 
Hol-ling Press
 merely by citing statistics showing that many sexual haras
s-ment claims occur.  The point made by the 
Holling Press
 opinion is that 
sexual harassment is a comparatively extremely rare slice of the mi
l-lions of interactions that occur each day among people in the American 
workplace.  Therefore, there is no empirical basis for the solidarity 
interest's fundam
ental assumption of ﬁtoday I will help you with your 
sexual harassment complaint, because I know that some day I will have 

one of my own.ﬂ  The majority does not even attempt to prove the 
empirical basis behind such an assumption.
 jective evidence of actual motive in the first place.  
Simply stated, the law recognizes the superiority of o
b-jective manifestations of intent f
or determining what the 
joint endeavor actually was, rather than looking to some 

subjective, unspoken assumption of one of the parties.  

Worse here, the majority does not even look to a party™s 
subjective assumption about the purpose of the request 
for ass
istance, but simply uses its own assumption about 
how employees should behave.
 Even looking to the particular and serious issue of se
x-ual harassment claims, the majority™s factual presum
p-tion is empirically unsupportable.  Here, an employee 
seeking the ass
istance or support of his or her coworkers 
in raising a sexual harassment complaint is not 
always 
acting for the purpose of mutual aid or protection.  Ce
r-tainly, there are many instances, as demonstrated by the 

facts of this case and 
Holling Press
, where a
n individ
u-al™s sexual harassment claim involves conduct that a
f-fects the working conditions of more than the complai
n-ant.  That is more likely to be the case with hostile work 
environment claims than with quid pro quo harassment 
claims, but it is possible 
in either situation.  However, it 
is just as certain that interactions amounting to sexual 

harassment can be purely on a one
-to-one basis and thus 
that neither the protest nor the outcome are of presum
p-tive significance to the working conditions of any e
m-ployee 
other than
 the claimant.  A classic example of this 
is a harassment claim arising in the aftermath of a volu
n-tary but failed office romance, where one former partner 

now harasses the other.
10  This is a particularly personal 
one
-on-one conflict, and the claim of harassment, whet
h-er to management or to a third
-party authority, cannot by 
itself justify a factual presumption that the claimant acts 
for a purpose that b
ears an identifiable relation
ship to 
ﬁlegitimate employee concerns about employment ma
t-tersﬂ 
in general
11 or that the ﬁ
employee action inures to 
the benefit of all.ﬂ
12 As a policy
-based presumption, the majority™s holding 
fares even worse.  First, it is founded on misapplication 

of 
the solidarity doctrine articulated in Judge Learned 
Hand™s definition of a sympathy strike:
  10 See, e.g., 
Gerald v. U
niversity of Puerto Rico, 
707 F.3d 7 (1
st Cir. 
2013), and 
Green v. Administrators of Tulane Educational Fund,
  284 
F.3d 642
 (5th Cir. 2002).  Legal claims arising from or related to wor
k-
place romance occur frequently: two examples recently appeared in two 
separate Daily Labor Report articles on the same day.  See ﬁ
Employer 
May Be Liable For Firing Orchestrated By Jilted Co
-Worker
ﬂ and 
ﬁCoach Lacks Bias Claims For Reporting Director™s Affair
ﬂ Daily 
Labor Report, No. 102, May 28, 2014.
 11 Kysor/Cadillac
, 309 
NLRB 237, 238 
fn. 3 (1992); 
Eastex, Inc. v. 
NLRB
, 437 U.S. 556, 567
Œ568 (1978)
.   12 Meyers II
, supra, 281 NLRB at 887.
                                            176 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 When all the other workmen in a shop make common 
cause 
with a fellow workman over his separate grie
v-ance, 
and go out on strike in his support
, they engage in 
a ‚c
oncerted activity™ for ‚mutual aid or protection,™ 
although the aggrieved workman is the only one of 

them who has any immediate stake in the outcome. 
The 
rest know that by their action
 each of them assures 
himself, in case his turn ever comes, of the suppo
rt of 
the one whom they are all then helping; and the solida
r-ity so established is ‚mutual aid™ in the most literal 

sense, as nobody doubts.
13
  As the italicized phrases clearly demonstrate, the re
q-uisite proof of a goal of mutual aid and protection under 
the 
Peter Cailler
 solidarity doctrine is demonstrated 
by 
those who in fact join the individual grievant
, not by the 
mere grievance itself or the grievant™s solicitation of 
support for it.
14  My colleagues stand the solidarity do
c-trine on its head by reason
ing that, whenever an emplo
y-ee solicits coworker support in raising a claim of prote
c-tion under an individual employment rights statute, they 

will presume a solidarity
-based mutual purpose without 
requiring any affirmative showing of it.  
Of course, e
m-ploy
ees can act in solidarity, but this requires some kind 
of positive and affirmative action, not merely being the 

passive listener to a request for action.
15  The majority™s 
13 NLRB v. Peter Cailler Kohler Swiss Chocolates
, 130 F.2d 503, 
505
Œ506 (2d Cir. 1942)
 (emphasis added).
 14 The Supreme Court™s decision in 
NLRB v. J. Weingarten, Inc.,
 420 
U.S. 251 (1975), is similarly focused on the common role of a union 
representative, rather than on the individual requesting representation 
during an employer™s investigation, as proof of the
 mutual aid and 
protection element.  As the Court there stated:
 The action of an employee in seeking to have the assistance 
of his union representative at a confrontation with his employer 

clearly falls within the literal wording of s 7 that ‚(e)mployees 
shall have the right . . . to engage in . . . concerted activities for 
the purpose of . . . mutual aid or protection.™ 
Mobil Oil Corp. v. 
NLRB,
 482 F.2d 842, 847 (CA7 1973). This is true even though 
the employee alone may have an immediate stake in the outc
ome; 
he seeks ‚aid or protection™ against a perceived threat to his e
m-ployment security. 
The union representative whose participation 
he seeks is, however, safeguarding not only the particular e
m-ployee's interest, but also the interests of the entire barga
ining 
unit by exercising vigilance to make certain that the employer 
does not initiate or continue a practice of imposing punishment 
unjustly.  The representative's presence is an assurance to other 
employees in the bargaining unit that they, too, can obta
in his aid 
and protection if called upon to attend a like interview.
 Concerted 
activity for mutual aid or protection is therefore as present here as 
it was held to be in 
NLRB v. Peter Cailler Kohler Swiss Choc
o-
lates Co.,
 130 F.2d 503, 505
Œ506 (CA2 1942), 
cited with appro
v-
al by this Court in 
Houston Contractors Assn. v. NLRB,
 386 U.S. 
664, 668
Œ689, 87 S.Ct. 1278, 1280
Œ1281, 18 L.Ed.2d 389 (1967).
 420 U.S. 251, at 260
Œ261.
 15 To draw a historical analogy, the transformative Solidarity Mov
e-ment of the 1980s l
ed by Lech Walesa would have foundered if its only 
result was a few hundred Gdansk shipyard workers listening to a 
presumption finds no support in the precedent they cite, 
and, as Member Miscimarra c
orrectly states in dissent, is 

essentially the ﬁflip
-sideﬂ of the 
Alleluia Cushion
16 doc-trine that courts of appeals sharply criticized and the 

Board correctly overruled in the 
Meyers
 cases.
 The majority™s ﬁsolidarity principleﬂ ignores this time
-honored 
Meyers
 framework and replaces it with a whol
e-sale legal fiction.  The legal fiction turns out to rest upon 
the majority
™s own subjective assumptions about worker 
ﬁsolidarity.ﬂ  Thus, this fiction even departs from the 
very precedent the majority cites, pre
cedent which focu
s-
es on ﬁmutual aid or assistanceﬂ from an 
objective
 per-spective.  The majority
™s approach impermissibly departs 
from the text and framework of the Act to engraft an 

automatic presumption of Section 7 protection for any 
employee request or 
demand for assistance with his or 
her own individual employment issue.
 Of course, this brings us to the second problem with 
the ﬁsolidarityﬂ
 as the majority defines it: it sweeps in 
way too much.  No limiting principle can be discerned in 

the majority's ap
proach.  Any time an employee asks for 
assistance from another employee with any kind of e
m-ployment
-related problem, this is now Section 7 activity.  
Drawing from the above
-discussed example, if we take 
the solidarity principle at face value, then one empl
oyee 
asking another to go get a soda is obviously concerted 
activity for the purpose of mutual aid or assistance, and 
thus protected Section 7 activity.  Every request for assi
s-
tance, no matter how trivial or how important
Šand no 
matter how individual
-spec
ific
Šwill now receive stat
u-tory protection when the request relates in some way to a 
condition of work.
17  And, as Member Miscimarra d
e-scribes in detail, once Section 7 protection has been e
x-
tended to such employee overtures, an extensive regul
a-tory framew
ork will descend over an employer™s ability 
to respond to them.
 I fully concur in Member Miscimarra™s policy
-based 
criticism of the majority™s presumption in Section II
,C of 
his opinion.  The presumption expands Section 7 cove
r-age of individual employee ac
tions far beyond what is 

permissible under the statutory language and manifest 
Congressional intent.  
Just as impermissibly, the major
i-ty™s extension of Section 7 coverage conflicts with, if not 
overrides, 
all the other statutory frameworks
 that Co
n-speech. 
 It was not the fact of listening that overthrew communism; it 
was the fact of action.
 16 Alleluia Cushion Co., 
221 NLRB 999 (1975).
 17 The Supreme Court has affirmed that even such relatively trivial 
matters as sodas and soda prices can be terms and conditions of e
m-ployment, so my ﬁsoda hypotheticalﬂ is not far
-fetched.  See 
Ford 
Motor Co. (Chicago Stamping Plant) v. NLRB
, 441 U.S. 488
 (1979) 
(ﬁin
-plant
-supplied food and beveragesﬂ and their prices are terms and 
conditions of employment).
                                                         FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 177 gress c
onsciously created to require employers to act 
where there might be violations of those statutes. 
 In this 
particular case involving allegations of sexual haras
s-
ment, Congress requires employers to conduct reason
a-bly prompt and thorough investigations of s
exual ha
r-assment, to take action to stop actual sexual harassment 
and even to prevent incipient sexual harassment.
18  In-deed, most employers, responding to this framework, act 
extremely aggressively to prevent anything that could 
come close to sexual haras
sment as defined under the 
law.  This, of course, is one bonafide reason why e
m-ployers try to regulate workplace civility.  All of the 
foregoing is the framework that Congress intended to 
create to best protect employees under Title VII, and the 
majority
™s blunderbuss approach interferes with those 
goals.  There is no sign, and certainly no justification 
provided by the majority, that Congress intended to i
m-pose the majority™s new universe of restrictions on an 
employer trying to investigate and/or remedy v
iolations 
under Title VII or any other statute.  
As I have recently 

stated in another context, Section 7 of the Act does not 
confer authority on the Board to act as an ﬁüberagencyﬂ 
without due regard for and proper accommodation of the 

enforcement processe
s established by these other laws 
and agencies.
19  Indeed, if searching for some logical 
policy presumption in this case, it would be best to begin 
and end with the presumption that Congress and the va
r-ious states, having populated the field with these law
s in 
spite of the Act™s existence, perceived Section 7™s su
b-stantive rights and the Board™s processes as inapplicable 
to, or at least ill
-suited to, effectuating the protections 
intended by their enactment. 
Thus, in yet another respect, 
the Board majority™
s new rule encroaches on Congre
s-
sional prerogatives, and deserves no deference from the 

courts.
 I concur in the result, and with a partial overruling of 
Holling Press
.  In other respects, I respectfully dissent, as 
described above.
 APPENDIX
 A NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 18 The majority™s approach also undermines state law here.  Some 
states seek to prevent harassment independently of the federal r
e-strictions.  See, e.
g. Cal. Gov
™t Code sec 12940(h)
Œ (k).
 19 Plaza Auto Center, Inc.
, 360 NLRB 
972, 987
 (2014)
 (Member 
Johnson dissenting).
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain 
provisions in the summary and 
complete versions of ﬁConfidential Information Version 
1-11,ﬂ provided to employees in the employee handbook, 
New Hire CD, and on the intranet portal, prohibiting the 
discussion of wages, hours, compensation, or working 

condit
ions of other employees.
 WE WILL NOT
 fail to notify you about the September 
2009 and January 2011 changes to our solicitation and 
distribution policy.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the 
rights 

set forth above, which are guaranteed you by Section 7 
of the Act.
 WE WILL 
rescind the portions of the summary and 
complete versions of ﬁConfidential Information Version 
1-11,ﬂ provided to employees in the employee handbook, 
New Hire CD, and on the 
intranet portal, prohibiting the 
discussion of wages, hours, compensation, or working 
conditions of other employees.
 WE WILL 
furnish all of you with inserts for your e
m-ployee handbook that (1) advise you that the unlawful 

rules listed above have been resci
nded, or (2) provide 
lawfully
-worded rules on adhesive backing that will co
v-er the unlawful rules; or 
WE WILL
 publish and distribute 
to all current employees nationwide revised employee 
handbooks that (1) do not contain the unlawful rules, or 
(2) provide l
awfully
-worded rules. 
 WE WILL 
revise the unlawful rules listed above and any 
characterizations or summaries of those rules found on 
our intranet portal and on our New Hire CDs so that they 
(1) do not contain the unlawful rules, or (2) provide la
w-fully
-wor
ded rules.
 WE WILL 
notify you that the solicitation and distrib
u-tion policy described above was changed in September 
2009 and January 2011.
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
, INC
.  
The Board™s decision can be found at 
http://www.nlrb.gov/case/28
ŒCAŒ064411
 or by using the 
QR code below.  Alternatively, you can obtain a copy of 
the decision from the Executive Secretary, National L
a-                      178 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 bor Relations Board, 1099 14th Street, N.W., Washin
g-ton, D.C. 20570, or by calling (202) 273
-1940.  
 APPENDIX
 B NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law
 and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to 
engage in any of these protected 
activities.
  WE WILL NOT
 maintain provisions in the summary and 
complete versions of ﬁConfidential Information Version 
1-11,ﬂ provided to employees in the employee handbook, 
New Hire CD, and on the intranet portal, prohibit
ing the 
discussion of wages, hours, compensation, or working 

conditions of other employees.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
set forth above, which are guaranteed you by Section
 7 of the Act.
 WE WILL 
rescind the portions of the summary and 
complete versions of ﬁConfidential Information Version 

1-11,ﬂ provided to employees in the employee handbook, 
New Hire CD, and on the intranet portal, prohibiting the 
discussion of wages, hours
, compensation, or working 
conditions of other employees. 
 WE WILL 
furnish all of you with inserts for your e
m-ployee handbook that (1) advise you that the unlawful 

rules listed above have been rescinded, or (2) provide 
lawfully
-worded rules on adhesive bac
king that will co
v-er the unlawful rules; or 
WE WILL
 publish and distribute 
to all current employees nationwide revised employee 
handbooks that (1) do not contain the unlawful rules, or 
(2) provide lawfully
-worded rules. 
 WE WILL 
revise the unlawful rules l
isted above and any 
characterizations or summaries of those rules found on 

our intranet portal and on our New Hire CDs so that they 
(1) do not contain the unlawful rules, or (2) provide la
w-fully
-worded rules.
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
, INC
.  The Board™s decision can be found at 
http://www.nlrb.gov/case/28
ŒCAŒ064411
 or by using the 
QR code below.  Alternatively, you can obtain a copy of 
the decision from the Executive Secretary, National L
a-bor Relations Board, 1099 14th Street, N.W., Washin
g-ton, D.C. 20570, or by calling (202) 273
-1940.     William Mabry, Esq.,
 for the General Counsel.
 Joshua Ditelberg, Esq.
 (Seyfarth Shaw, LLP)
, for the Respon
d-ent.
 DECISION
 STATEMENT OF THE 
CASE
 JOEL 
P. BIBLOWITZ
, Administrative Law Judge. This case 
was heard by me on February 23, 2012, in Phoenix, Arizona. 
The complaint, which issued on November 30, 2011,
1 and was 
based upon an unfair labor practice charge and an amended 
charge filed on September 13 and Nov
ember 23 by Margaret 
Elias, an individual, alleges that since about March 13, the R
e-spondent has maintained in its employee handbook, and on its 
intranet, overly broad and discriminatory rules regarding solic
i-tation and confidential information. The compla
int also alleges 
that on about August 31 the Respondent, by Monyia Jackson, 

its employee relations manager, and an admitted supervisor and 
agent of the Respondent, promulgated and maintained an overly 
broad and discriminatory rule prohibiting employees fro
m ob-taining statements from their coworkers regarding allegations 
of sexual harassment; created an impression among its emplo
y-ees that their concerted activities were under surveillance by the 
Respondent; threatened employees with unspecified reprisals 
bec
ause they engaged in concerted activities; and interrogated 
its employees about their concerted activities and the concerted 
activities of other employees, all in violation of Section 8(a)(1) 
of National Labor Relations Act (the Act).
 I. JURISDICTION
 The R
espondent admits, and I find, that it has been an e
m-ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 II. THE FACTS
 There are two distinct allegations here. It is initially alleged 
that the Respondent maintains overly 
broad and discriminatory 

rules regarding solicitations and confidentiality. The Respon
d-1 Unless indicated otherwise, all dates referred to here relate to the 
year 2011.
                       FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 179 ent defends that the confidentiality and solicitation provisions 
have not been in effect since 2009 and 2011. The other alleg
a-tion relates to alleged protected concerted
 activities by Elias 
and whether the Respondent attempted to unlawfully restrict 
these activities. 
 It is alleged that the following rules, maintained in its e
m-ployee handbook,
2 are overly broad and discriminatory:
  (1)  Knowing When Solicitation is OK [at
 p. 13]
  We like to avoid workplace disruptions and conflicts among 
team members.  So we prohibit solicitation of team members 
during working time for any purpose.
  We also prohibit the distribution of literature during working 

time or on Company premises 
for any purpose
3 . . . .  And 
keep in mind that violations of this policy could lead to disc
i-plinary action.
  (2)  Confidentiality at fresh & easy [at page 19]
  KEEP CONFIDENTIAL INFORMATION
 SECRET!
  OUR CUSTOMERS, CONTRACTORS, AND VENDORS 

PUT A LOT OF TRU
ST IN US. And we trust our team 
members to keep information they may learn private.  When 
you work at fresh & easy, you may find out private info
r-mation about our company, other people, or other companies.  
If you learn confidential information on the job,
 you can use it 
for fresh & easy business purposes
Šand for no other reason.
  WHAT IS CONFIDENTIAL INFORMATION?
  Basically, it™s any information that isn™t generally available to 
the public.  Check our 
Complete Confidentiality Policies and 
Procedures
 for a full definition.
  It is also alleged that since at least on or about March 13, 2011, 
the Respondent has maintained on its intranet at its facilities 

across the United States, the following overly broad and di
s-criminatory rule regarding confidential 
information:
  What is it?
  Just so we™re all on the same page, here™s the Fresh & Easy 
definition of ﬁconfidential information.ﬂ  Confidential info
r-mation is information generally not known outside of the 
company and is about Fresh & Easy, its business, or
 its bus
i-
ness or technical information.  Here are some examples:
 . . . .   Ł Information about our team members;
 . . . .  When in doubt, you should treat information that meets this 
general definition as confidential.
  Bruce Churley, manager of the 
facility, and Michael Ande
r-son, team leader at the facility, are admitted supervisors and 
agents of the Respondent. Each of the witnesses at the hearing 
testified about these provisions, as well as whether they were 
2 The front page of the handbook states: ﬁsummary of 
policies.ﬂ
 3 This rule was found to violate Sec. 8(a)(1) of the Act in 
Fresh & 
Easy Neighborhood Market, 
356 NLRB 
546
 (2011). The confidentiality 
provision, also alleged here as unlawful, was not involved in that case. 
 aware of any change. Churley, who has be
en employed by the 
Respondent since October 2009, testified that he has never been 

given a copy of the Respondent™s employee handbook. If an 
employee wished to access the Respondent™s rules, they can log 
on to one of the computers at work and access the ru
les on the 

intranet, on what is called the portal. When there is a change in 
the rules, employees are usually notified of the change via 
ﬁteam huddles,ﬂ where a manager meets with his team to di
s-cuss the rule changes. He testified that he does not recall t
eam 
huddles regarding the Respondent™s confidentiality or no distr
i-bution rules. Anderson, who has been employed by the R
e-spondent since October 2010, testified that the rules set forth in 
the employee handbook are really summaries of the Respon
d-ent™s poli
cies, whereas the full and complete policies are set 
forth on the portal through the Respondent™s intranet. He has 
seen the rules in the employee handbook, but he doesn™t know 
if the policies set forth there have changed: ﬁI know you can go 

to the portal a
nd get more information. . . .ﬂ When he is i
n-formed of policy changes, he usually notifies the employees of 
the changes in a huddle, but he has not been notified of any 
policy changes and does not recall any huddles regarding 
changes of policy in the emplo
yee handbook. When employees 

are hired, they are given new hire CDs, which provide the e
m-ployees with summaries of its policies, and these new emplo
y-ees are told that they should consult the Respondent™s portal for 
the complete policies. 
 Victoria Giro, wh
o was employed by the Respondent from 
April 2010 to December, testified that she is not familiar with 

the employee handbook because she accessed the information 
from the portal. Employees can learn of policy changes through 
huddles, or through the portal o
r, if they have a question about 
policies, they can ask their manager. She has never had a hu
d-dle concerning the Respondent™s no
-distribution rule or its co
n-fidentiality rule. Krista Yates, who has been employed by the 
Respondent for 2
-1/2 years, testified
 that the employees are 
notified of changes in policy through printouts, or more co
m-monly, ﬁupdates are online.ﬂ She does not remember receiving 
notification of changes in the Respondent™s distribution rule, or 

confidentiality rule, or of having a huddle a
bout a change in 
these rules. She also testified that the full and complete list of 
the Respondent™s rules, and any changes in these rules, are on 
the portal, which can be accessed at any time at any of the R
e-spondent™s stores. 
 Elias testified that she wa
s given a copy of the employee 
handbook in January containing the rules alleged above as u
n-lawful. Since that time she has not been notified that there has 
been a change in the distribution/solicitation policy or in the 

confidentiality policy, nor has she 
participated in a huddle 
where she was informed of changes in its policies. She unde
r-stood that a full listing of the Respondent™s policies was avail
a-ble online, although, ﬁI don™t know how to get to them on the 

portal.ﬂ As to whether she knew that if she 
had a question, or 
needed a clarification, about a policy, she could call the R
e-spondent™s HR hotline, she testified that she tried calling a few 
times, but could never get through to them. Jackson, a/k/a 

ﬁMJ,ﬂ testified that new employees are given the Re
spondent™s 
New Employee CD, which contains the employee handbook 
summary of policies, and they are told by their manager that if 
                      180 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 they want to access the complete and current rules, they do that 
through the portal on the Respondent™s intranet. In addition, 

employees with questions about the Respondent™s policies can 
contact the Employee Relations Manager Jackson, directly, or 
call the HR service center; both telephone numbers should be 

listed in the breakroom. She testified further that the solicitation 
poli
cy and the privacy policy were changed in 2009, and the 
confidentiality policy was changed in January 2011. She ident
i-fied exhibits that effected the changes in these policies, inclu
d-ing a memo, ﬁDistrict Messageﬂ from HR entitled: ﬁSolicitation 
and Distri
bution
ŠPolicy Clarification,ﬂ dated September 2, 
2009, stating:
  We would like to inform our team members on the recent u
p-
dates we have made to our Solicitation and Distribution Pol
i-
cy. Key changes that are important for you to know include
  We have change
d the language to clarify our policy and how 
we apply it. It is important for you to note that distribution of 
any material is prohibited during working time.
  Fresh&easy also prohibits the distribution of literature at any 
time in any work area for any pu
rpose.
  Working time includes that of the employee doing the solici
t-
ing and distributing and the employee to whom the soliciting 

and distributing is directed.
  Working time does not include meal periods, break periods, 
or any other unspecified periods duri
ng the workday when 
employees are properly not engaged in performing work 
tasks.
  To all Store Managers: Please ensure that the updated policies 
(attached) are posted on your notice board and the key me
s-sages covered in your Team Huddles. Additionally, ple
ase let 
your teams know that the Complete policy has been updated 
for their review online on the fresh&easy intranet.
  Once again, as with any policy or process, it is important that 
you consult with your area Employee Relations Manager and 
your District M
anager. They are here to support you and pr
o-vide you with builds to help manage issues and concerns fai
r-ly and consistently. 
  Please ensure that your teams follow the process of signing 
the below acknowledgement that they re aware of the policy 
change and
 have been briefed.
  Thank you gain for providing your team the information they 
need to do their job!
  Jackson
 testified that the store managers were to read this to 
employees during huddles. She also identified a memo dated 
January 2011 entitled ﬁSolicitation and Distribution Policyﬂ as 
the Respondent™s policy currently in effect. It states, 
inter alia
:  We like 
to avoid workplace disruptions and conflicts among 
team members. So we prohibit solicitation (solicitation can be 
any written or verbal request asking for donations, help or 
support for any cause) for any purpose in any selling areas of 

the facility during
 business hours or in working areas when 
associates are on working time. ﬁWorking timeﬂ refers to the 
time of the workday when you are expected to be performing 
your job duties. If you™re a fresh&easy team member, don™t 
solicit when you are supposed to be 
working and don™t solicit 
someone else who is supposed to be working.
  We also prohibit the distribution of literature during working 
time or at any time in a work area for any purpose.
  ﬁWorking timeﬂ refers to that portion of any work day during 
which th
e employee soliciting or distributing and/or the e
m-ployee being solicited/receiving distributions is supposed to 
be performing any actual job duties. It does not include other, 
duty
-free periods of time, such as lunch or break periods, or 
before or after b
oth employees™ work. 
  ﬁWorking areasﬂ refers to areas of fresh&easy property where 
employees normally perform work, or where work is in fact 
being performed. It does not include, 
e.g.,
employee break 
rooms. 
  We also do not allow anyone who is not a fresh&
easy team 
member to solicit or distribute literature on any property that 
we own, lease or use. And keep in mind that violations of this 

policy could lead to discipline
- they could even cost you your 
job.
  She testified that this was to advise the managers
 of the policy 
change and was available on the Respondent™s portal as of Se
p-tember 2009. Jackson also identified a ﬁSummary Version Co
n-fidential Informationﬂ and a ﬁComplete Version Confidential 
Information,ﬂ which were sent to all of its managers. Each on
e states it is ﬁVersion 1
-11ﬂ and refers to the Respondent™s Co
n-fidential Information Policy stating, basically, that it is info
r-mation not generally known or accessible to the public and 

includes all information obtained by employees while at work 
and tha
t the Respondent ﬁexpectsﬂ this information to be kept 
confidential. It also states:
  What is confidential information?
  Basically, it™s any information that isn™t generally available to 

the public. (It does not include sharing information about your 
own w
ages, hours, compensation, or working conditions with 
others if you decide to do so.)  Check out the Complete Co
n-fidential Information Policies and Procedures for a full defin
i-tion.
  Jackson testified that these confidentiality rules have been in 
effect si
nce January 2011. On cross
-examination, she testified 
that although managers are supposed to post these changes on 
the bulletin board and to have team huddles and to distribute 
these new rules to all employees, the Respondent does not r
e-quire its managers 
to record these team huddles and the distr
i-bution of these rules to all employees. 
 The other allegation here relates principally to Elias, who has 
been employed by the Respondent for over 1
-1/2 years as a 
customer assistant; Churley is her supervisor. On 
about August 
24, she asked Churley if she could participate in TIPS training, 
which is related to the sale of alcoholic beverages in the store, 
and he told her to write a note on the whiteboard in the emplo
y-ee breakroom to remind him of her request. As per
 his request, 
she wrote a note on the whiteboard referring to the TIPS trai
n-ing that they had discussed. When she went to the employee 
 FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 181 breakroom on the following day, she saw that her note on the 
whiteboard had been altered in that the word ﬁTIPSﬂ had been
 changed to ﬁTITS,ﬂ and a peanut or a worm was drawn on the 
board. She testified that she tried not to let it bother her, but 
soon changed her mind and told Anderson that she wanted to 

file a harassment claim, but ﬁhe didn™t say anything.ﬂ Because 
electron
ic equip
-ment is not allowed, she could not take a pi
c-ture of the altered whiteboard, so she copied on a piece of paper 

what was on the board and made a ﬁstatement.ﬂ She testified 

that she added on this document; ﬁSomeone changed the Board 
to ﬁTITSﬂ instea
d of TIPS and put a worm pissing on my name. 
I take this as sexual harassment. This has been on the Board 
since I got here at 2PM.ﬂ
4 She then asked Anderson to sign the 
statement: ﬁHe just signed it. He didn™t even read it, He didn™t 

even ask me. He just s
igned it.ﬂ She testified that she did not 
threaten or attempt to intimidate him into signing the statement. 

Yates was standing next to Anderson and she asked Yates if she 

wanted to sign as a witness: ﬁI said you don™t have to . . . . if 
you want to, you co
uld, just to what you observed on the board. 
And so, she signed it.ﬂ She testified that she did not threaten or 

scream at Yates. Later that day she saw Giro and she explained 
the situation to Giro in the same tone of voice and she signed it. 

Neither Anders
on, Yates, nor Giro said that they did not want 
to sign the statement; ﬁthey just asked what it was.ﬂ She also 

testified that the sole purpose of it was to be a witness stat
e-ment; it was neither a petition nor a joint complaint of ever
y-body signing, and sh
e did not make any change to the statement 
after they signed it. On August 26, Churley told her that the 
situation had been reported to Jackson. On cross
-examination, 
Elias was asked if she expected that Jackson would conduct an 

investigation:
  A. Well, at
 first, I understood that there was going to 
be an investigation. I honestly don™t know the procedures
  . . . 
Q. What was your expectation?
 A. My expectation was to report it.
 Q. Did you expect that there would then be an invest
i-gation?
 A. I didn™t really 
have any expectations beyond repor
t-ing it.
 Q. Did you want there to be an investigation?
 A. I didn™t want people to write things like that on the 
board.
 Q. Did you want there to be an investigation?
 A. I don™t know, I don™t know. . . that wasn™t my pu
r-pose
, no. My purpose was to report it.
 Q. What did you expect would happen after it was r
e-ported.
 A. That management would do what they were su
p-posed to do.
 Q. Which would be to conduct an investigation, co
r-rect?
 A. If that™s what they do, I don™t know. I™m no
t versed 
on it.
 4 Anderson, Yates, and Giro testifie
d that when Elias asked them to 
sign her statement, only the words from the whiteboard were on the 
statement, not any comment of hers.
  Churley testified that on August 26, he had a discussion with 
Elias about her request to participate in the options training 
program, where the company trains people who have shown the 
ability to lead and are motivated to become team leade
rs. Chu
r-ley told her that he didn™t feel that she was ready for the pr
o-gram, and that she had some skills that needed further deve
l-opment. Elias became ﬁvery angry, yelling,ﬂ saying that she felt 
that she deserved to be in the program and that his predeces
sor 
had promised her the position; Giro testified that she overheard 

Elias yelling at Churley about the options program. Later that 
day, Churley received a call from Anderson saying that Elias 
wanted to file a sexual harassment complaint because of the 
alt
eration of her note on the whiteboard, and Churley told him 
to take a picture of the altered note. When he returned to the 
store he met with Elias and again told her that he was not ready 

to put her in the options program, and she started yelling again 
and
 said that she was too upset to work and wanted to go home, 
and he told her to go home. He saw the picture of the whit
e-board, which stated: ﬁBruce, Could you please add 4 hours for 
city meeting. Could you please sign me up for TITS 9/10/11? 
Maggie Thank Yo
u.ﬂ There was a picture drawn next to her 
name which resembles something urinating. As there is a video 
camera in the breakroom, Churley then viewed the video and 

saw that it was employee Gary Hamner who altered the me
s-sage on the board, and he reported th
is to Jackson, and told her 
that Elias was upset about the situation. He then met with A
n-derson who told him that Elias obtained statements from him 
and others at the store, and that she was ﬁvery insistent that they 
sign.ﬂ Anderson said that he signed her
 statement as well, but 
he felt forced to do so. Churley also spoke to Yates and Giro, 
who both said that they didn™t want to sign Elias™ statement, but 

they felt forced to do so, and signed so that the situation would 
calm down. About a week later, Jackso
n called the store and 
told Churley that she wanted to speak to Elias, and he gave 
Elias the phone and told her that Jackson wanted to speak to 
her. On August 27, Churley sent an email to Jeff Lang, the 
district manager, and Jackson, discussing the inciden
t. He sta
t-ed that Anderson, Yates, and Giro were ﬁconfrontedﬂ by Elias, 

who ﬁdemandedﬂ that they sign the witness statement involving 
the whiteboard alteration, and that Yates and Giro felt intim
i-dated into signing something that they did not wish to be a 
part 
of. The email continued that later that evening Elias approached 
him and wanted to continue discussing the options program, 

and he repeated that he was not ready to include her in the pr
o-gram. She began raising her voice until he was finally able to 
end the conversation by telling her that she could go home. 
 Anderson testified that on about August 26, Elias asked him 
to come into the breakroom to see what somebody had written 
over her message on the whiteboard and said that she wanted to 
file a sexual
 harassment charge and wanted the HR telephone 
number. Anderson replied, ﬁWhat for? I don™t know where this 
is coming fromﬂ and Elias asked, ﬁWhat™s wrong with you?ﬂ 
and ﬁstormed out of the room angrily.ﬂ Anderson then called 
Churley, told him of what occu
rred and that Elias wanted to file 
a sexual harassment complaint, and Churley told him to take a 

picture of the message on the whiteboard. Later that evening, 
Elias approached him with a drawing that she made of the 
whiteboard, and asked him to sign it. Th
e document contained 
                      182 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 only the two sentences that Elias had initially written on the 
board, with the alteration and the picture next to it. There was 

nothing else on the paper when she showed it to him. He test
i-fied that he told her that he didn™t need to s
ign the statement 
because he would not lie about what was on the board, but Elias 
was very angry and loud, and told him that he had to sign the 
document, and he signed it with the hope that if he did so she 
would calm down and not cause a scene in the stor
e. On about 
August 30, Jackson called him and said that she wanted a 
statement from him, Yates, and Hamner. 
 Giro, who was employed by the Respondent from April 2010 
to December, testified that Elias was upset about the alteration 

on the whiteboard, and Gi
ro told her that although she hadn™t 
noticed the wording, she agreed that it was inappropriate, but ﬁI 

don™t think it would have been a big deal if it happened to me, 
but no, I wouldn™t have liked it. But I did feel like management 
should™ve been notified 
so that they could see who did that and 

take necessary . . . disciplinary action.ﬂ Elias asked her to sign a 
paper that duplicated what was written on the whiteboard, but 
she never told Giro that she wanted to file a complaint about it. 
She testified that,
 although Elias did not ﬁforceﬂ or ﬁthreatenﬂ 
her to sign the statement, the discussion with Elias was ﬁvery 
heatedﬂ and ﬁuncomfortable,ﬂ and she signed because the di
s-cussion was taking place in front of the customers and ﬁI wan
t-
ed to get out of there.ﬂ H
er purpose in signing the statement 
was to be a witness as to what was on the whiteboard; she did 

not view it as a complaint or a petition to the Company. On the 
following day she told Churley that although the change on the 
whiteboard was inappropriate, s
he felt intimidated into signing 
the statement, and that Elias should have given him an oppo
r-
tunity to handle the situation, rather than making it into such a 
ﬁbig issue.ﬂ 
 Yates testified that on about August 26, Elias asked her to 
sign a statement statin
g only what was on the whiteboard. B
e-fore Elias asked her to sign the statement, she saw Elias asking 
Anderson to sign: ﬁHe was backed into a corner and she was in 
his face.ﬂ She was ﬁkind of yellingﬂ and ﬁagitated.ﬂ Shortly 
thereafter, Elias asked her to 
sign the statement, and she said 

that she was not comfortable being a witness to it, and did not 
want to sign it. Elias returned later and again asked her to sign, 
but, again, Yates said that she did not feel comfortable signing 
it. She eventually signed t
he statement because: ﬁI was kind of 

freaked out. She™d been in my face, she was getting more a
g-
gravated, more hostile. I felt bullied . . . I figured the fastest 
way to diffuse the escalating situation was to sign and deal with 
it later.ﬂ On the following
 day she called the Respondent™s 
ﬁhotlineﬂ to the HR department, filed a complaint against Elias 
for ﬁbullyingﬂ her into signing the statement, and told Jackson 
about her confrontation with Elias the prior day and, at Jac
k-son™s request, she prepared an aff
idavit setting forth what o
c-curred between she and Elias. A few days later, Churley asked 
her if there was anything that she wanted to talk to him about 
and she said that there was. He asked her about the document 
that she signed for Elias and whether ther
e was space on that 
document for Elias to write something else, and Yates said that 
there was.
 As stated above, on about August 31, Churley handed Elias a 
phone and said that Jackson wanted to speak to her; he told her 
to take the phone into the breakroom.
 She testified that Jackson 
began the conversation by asking if she knew Hamner, and she 

said she did, that she works with him. Jackson said that Hamner 
had filed a complaint against her alleging that on August 26, 
upon arriving at work, she said, ﬁF
Šk you
ﬂ to him. Elias said 
that it was a lie, that she would not use profanity to anyone, and 
Jackson said that his claim was under investigation. Elias then 
said that she should view the videotape and she could see that 
she never said it, and Jackson said, ﬁDon
™t tell me how to do 
my job, and I would not be able to see what words were said.ﬂ 
Elias told her that, at least, she could see that she did not say 
anything to Hamner. Jackson then told her that she was wrong 
in getting statements from employees, that it 
violated company 
policy, and Elias responded that she didn™t get statements, that 
she just asked the employees to sign what was on the whit
e-board. Jackson then asked Elias to prepare two statements for 
her: one in response to the complaint that she cursed 
at 
Hamner, and the other in regard to her complaint. She only 
submitted one affidavit, a statement that she submitted that is 
contained in a September 3 email to Jackson, relating solely to 
her complaint. On October 13, she received an email from 
Jackson o
n the subject of: ﬁsexual based harassment 
8/26/2011,ﬂ stating:
  We are reporting on our investigation of the allegations you 
raised in your August 26 complaint regarding the white co
m-
munications board. Our investigation has included reviewing 
the informat
ion provided by you, conducting employee inte
r-views, and reviewing other available information.
  Based upon our investigation, we have concluded that ina
p-propriate conduct did occur. As a result, we have taken co
r-rective action that we expect will prevent 
any further inappr
o-priate conduct. If our expectation proves wrong, it is especia
l-
ly important that you notify us of that immediately. As in this 
case, we will investigate any additional concerns in a prompt 
and thorough manner.
  The Company is committed t
o protecting you from retaliation 
as a result of your report and our investigation. We have i
n-formed the person in question and others that any retaliation is 
absolutely prohibited. Please call immediately if you feel that 
you are being subjected to retali
ation in any form.
  Jackson testified that she was copied on the August 27 email 
from Churley to Lang reciting the events of the prior day, i
n-cluding the incidents where Elias got Anderson, Yates, and 

Giro to sign her statement. She learned from Churley, t
hat 
Yates, Anderson, and Hamner would all be working on August 
30, which would be the first time that they would be available 

for interviews. On August 29, she received a complaint from 
Yates regarding Elias™ actions toward her when she requested 
that Yate
s sign her statement. She initially interviewed Yates, 
who told her that Elias was yelling and screaming at her to sign 
the statement, even though she did not want to participate in it, 
and she said there was room on the paper for Elias to add som
e-thing if
 she wished to do so. Jackson™s investigation did not 
find that Elias threatened Yates. Jackson then interviewed A
n-derson who told her that Elias demanded that he sign the paper, 

and he did so only because she was getting louder in her d
e- FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 183 mands and he was c
oncerned that the situation would escalate 
further. She also spoke to Hamner, whose complaint was found 

to be without merit, and who was disciplined for altering the 
words on the board. Giro was on vacation and was unavailable. 
She next spoke to Elias, fir
st about Hamner™s complaint, and 
then about hers. She asked Elias why she felt that she had to 
obtain the signatures of the employees to her statement and she 
said that it was for her own protection. Jackson then testified:
  I asked her not to obtain any f
urther statements so that I could 
conduct the investigation. And I told her that she could talk to 
the employees and ask them to be witnesses for her, but in r
e-lation to this investigation, to allow me to complete it.
  As to the reason for this request, she testified: ﬁBecause she 
made the employees uncomfortable.ﬂ She did not tell Elias that 
she had violated any company policy, she did not restrict her 
right to bring harassment complaints in the future, and Elias 

was no
t disciplined, or threatened with discipline, for any of her 
actions involving the altered whiteboard.  
 III. ANALYSIS
 It is initially alleged that the Respondent™s solicitation rule 
(also referred to as the distribution rule), as well as its confide
n-tiali
ty rule, are overly broad, discriminatory, and violate Se
c-tion 8(a)(1) of the Act. The Respondent defends that even if 
they did violate the Act (and the Board has found that the prior 
solicitation rule did violate Section 8(a)(1) of the Act, and that 

the r
evision of the rule was not adequately disseminated to the 
employees) these rules have been rescinded and new (and la
w-ful) rules have been instituted in their place in September 2009 
and January 2011. Jackson identified the memo to district ma
n-agers dated 
September 2, 2009, that was to be read to emplo
y-ees in team huddles, as well as the Respondent™s new Solicit
a-tion and Distribution Policy, as set forth in a memo dated Jan
u-
ary 2011 that was available to all employees on the Respon
d-ent™s portal. I found Jac
kson to be a credible and believable 
witness, and credit her testimony that the September 2009 
memo was to be read to the employees, and the new solicitation 
rule was posted on the Respondent™s portal. I also find that by 

defining ﬁworking timeﬂ the Respon
dent corrected the problem 
with its prior rule, and that this new rule is a lawful one. Ho
w-ever, although Jackson testified that this new rule was to be 

read to the employees at team huddles, this, apparently, was not 

done, at least at the facility involve
d here. There was no test
i-mony that any of the employees, Churley or Anderson was 
specifically made aware of the changes in these rules in 2009 
and 2011, and they all testified that they could not recall any 
team huddle where the employees were notified of
 the change 
in the solicitation rule. Although I have credited Jackson™s te
s-timony that the rule has been changed, and that the new rule 

does not violate the Act, I find that the Respondent™s failure to 

notify its employees of the change violated Section 8
(a)(1) of 
the Act.
 I also credit Jackson™s testimony that the Respondent 
changed its confidentiality rule in January 2011. Although the 

witnesses also testified that they do not recall any team huddles 

where they were told about this change, I need not dec
ide that 
because I find that the Respondent™s rule change did not fully 
correct the problem with the rule. While prohibiting sharing of 
information not generally available to the public, it excepts 
ﬁsharing information about your own wages, hours, compens
a-tion, or working conditions with others if you decide to do so.ﬂ 
While, initially, appearing to be a satisfactory change, and one 
that would allow employees to fully participate in protected 

concerted activities, a fuller review reveals a significant shor
t-coming. For employees to be able to truly discuss terms and 

conditions of employment, they must be able to fully discuss 
not only their terms and conditions of employment, but the 
terms of employment of their fellow employees, even those 
who don™t wish to 
personally discuss it, and Respondent™s r
e-vised rule appears to prohibit this full discussion, while allo
w-ing the employees to discuss their terms of employment. I 
therefore find that this rule could inhibit employees in the exe
r-cise of their Section 7 rig
hts, and therefore violates Section 
8(a)(1) of the Act. 
Labinal, Inc.
, 340 NLRB 203, 210 (2003); 
NLS Group
, 352 NLRB 744, 755 (2008). 
 The remaining allegations relate to the whiteboard alteration 
on August 26, and the resulting telephone conversation betw
een 
Jackson and Elias on August 31. It is alleged that in that co
n-
versation, Jackson orally promulgated and maintained an overly 

broad and discriminatory rule prohibiting employees from o
b-taining statements from coworkers regarding sexual harassment 
allega
tions; created an impression among its employees that 
their concerted activities were under surveillance by the R
e-spondent; threatened employees with unspecified reprisals b
e-cause they engaged in concerted activities with other emplo
y-ees; and interrogated 
its employees about their concerted activ
i-ties and those of their fellow employees. There is a major cre
d-ibility conflict between Elias, and Anderson, Yates, and Giro. 
Elias testified that they did not need any encouragement to sign 
her statement; they sig
ned it without complaint and, for Ande
r-son, without even reading it. The testimony of Anderson, Yates, 
and Giro is substantially different. Anderson testified that Elias 
was very loud and angry when he initially refused to sign, and 
he signed the statement
 only to calm her down and prevent the 
situation in the store from escalating. Giro likewise testified 
that Elias™ requests to her were very heated and uncomfortable, 
and she also signed because their discussion was taking place in 
front of customers and s
he wanted to end it. Yates testified that 
she saw Elias yelling and backing Anderson into a corner when 
she asked him to sign the statement, and that she was ﬁin his 
face.ﬂ She was getting aggravated and hostile when she asked 
Yates to sign, and was in her
 face as well. Yates was ﬁfreaked 
outﬂ and signed because she felt that was the fastest way to end 
ﬁthe escalating situation.ﬂ This is not a difficult determination. 
Anderson, Giro, and Yates all appeared to be testifying in a 
honest and truthful manner an
d had no reason to lie about the 
situation. In addition, their testimony is supported by the cred
i-
ble testimony of Churley and Giro that when he told Elias that 
he didn™t feel that she was ready for the options training pr
o-gram, she became angry and yelled
 at him. Clearly, Elias was 
an easily excitable person when something unpleasant o
c-curred, or when others did not accede to her requests, and her 
reaction to Anderson, Giro, and Yates was very similar to her 
earlier reaction that day to Churley. In additio
n, I found that, at 
times, Elias was evasive in her testimony in response to que
s- 184 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 tions from counsel for the Respondent and, finally, I find it 
highly unlikely that Anderson, an admitted supervisor, would 

sign her statement without reading it. Further, base
d upon their 
testimony, I find that when they signed her statement, it set 
forth solely the wording on the whiteboard on August 26 and 

that after obtaining their signatures Elias added additional 
comments to the statement. I therefore discredit Elias in th
is 
regard, and credit the testimony of Anderson, Giro, and Yates 

rather than her testimony. 
 On August 31, Jackson called Elias while she was at the 
store. Prior to this call, she saw the email from Churley to Lang 
discussing what occurred when Elias asked
 Anderson, Giro, 
and Yates to sign her statement, she received a complaint from 
Yates about the incident with her, and she interviewed Ande
r-son, Yates, and Hamner; Giro was on vacation. Jackson test
i-fied that she told Elias not to obtain any further statem
ents so 
that she, Jackson, could conduct the investigation, although she 
could talk to the employees about the incident and ask them to 
be witnesses for her, but to allow her to complete the investig
a-tion. She said this because Elias made the employees unc
om-fortable. Elias testified that Jackson told her that she was wrong 
in obtaining statements from employees, that it violated co
m-pany policy, and asked her to prepare two statements for her: 
one regarding Hamner™s complaint about her, and the other 
regardi
ng her complaint. Without much difficulty, I credit Jac
k-son™s testimony as it comports with the evidence here and is 

more reasonable and believable than Elias™ testimony. At the 
conclusion of her investigation Jackson determined that ina
p-propriate action d
id occur (for which Hamner was disciplined) 
and if there was any further inappropriate conduct or retali
a-tion, Elias was to report it immediately to the Company. 
 In my view, Jackson™s request to Elias not to take any further 
statements from employees was 
a reasonable one, and not an 
unlawful one. Obviously, a bare statement to an employee not 
to take statements from fellow employees in support of her/his 
position on a work
-related issue, could violate Section 8(a)(1) 
of the Act. However, I cannot look at t
he statement in isolation; 
I must look at the surrounding facts as well. ﬁIn determining 
whether an employer™s statement violates Section 8(a)(1), the 
Board considers the totality of the relevant circumstances.ﬂ 
Saginaw Control & Engineering, Inc.
, 339 NLR
B 541 (2003).
5 As obnoxious and puerile as the alteration on the whiteboard 
was, it appears that the other employees either didn™t notice the 

change or didn™t take offense at it. Elias™ outrage at the alter
a-tion was personal and was not shared by the other
 employees. 
When she asked Anderson, Giro, and Yates to sign her stat
e-ment, none of them wished to do so and each of them signed 

only because Elias was loud and angry, and to calm her down 
and prevent a further commotion in the store. Not only was 
Elias™ a
ttempt to get Anderson, Giro, and Yates to sign her 
statement annoying to them, it was disruptive to the store™s 
operation. In 
Five Star Transportation, Inc., 
349 NLRB 42, 43 
(2007), citing 
Meyers Industries (Meyers I),
 268 NLRB 493 
(1984), and 
Salisbury H
otel, 
283 NLRB 685 (1987), the Board 
5 See 
Caesar™s Palace,
 336 NLRB 271 (2001), and 
Phoenix Transit 
System
, 337 NLRB 510 (2002), cited in the Respondent and 
the Ge
n-
eral Counsel™s briefs.
 stated that concerted activities within the meaning of the Act 
encompasses conduct ﬁengaged in with or on the authority of 

other employees, and not solely by and on behalf of the e
m-ployee himself.ﬂ In 
Holling 
Press
, Inc
., 343 NLRB 301, 302 
(2004), the Board stated: ﬁIn order for employee conduct to fall 
within the ambit of Section 7, it must be both concerted and 
engaged in for the purpose of ‚mutual aid or protection.™ﬂ Fu
r-ther, in language that could apply to the facts
 here, the Board 
stated that the charging party™s ﬁgoal was a purely individual 
one. In addition, there is no evidence that any other employee 
had similar problems
Šreal or perceived
Šwith a coworker or a 
supervisor.ﬂ 
I find that Elias was not engaged in con
certed a
c-tivities for the purpose of the employees™ mutual aid and pr
o-tection at that time. The Respondent already had a copy of her 
statement and further statements would not add anything to the 
investigation. I therefore find that Jackson™s request to El
ias not 
to take any further statements from employees so that she 
(Jackson) could conduct the investigation was not meant to 
deprive her of her right to engage in concerted activities, as 
Jackson told her that she could speak to employees about the 
subject
. Rather, it was an attempt to prevent further disruptions 
at the store. I note that the Respondent did not take any action 
against Elias as a result of her actions here. In fact, at the co
n-clusion of Jackson™s investigation, it was found that Hamner™s 

com
plaint had no merit, and he was disciplined for his alter
a-tion of the whiteboard, and was warned about any future reta
l-iation. I therefore recommend that this allegation paragraph 
4(d)(1) be dismissed.
 The remaining allegations also relate to Jackson™s tel
ephone 
conversation with Elias on August 31. Stated simply, I can find 

no merit to any of these allegations and recommend that they 
(pars. 4(d)(2), (3), and (4)) be dismissed as well. 
 CONCLUSIONS OF 
LAW 1. The Respondent has been an employer engaged in co
m-merce within the meaning of Section 2(2), (6), and (7) of the 
Act.
 2. The Respondent violated Section 8(1)(1) of the Act by 
maintaining an overly broad and discriminatory confidentiality 
rule in its employee handbook, on its portal, and on its New 
Employe
e CDs.
 3. The Respondent violated Section 8(a)(1) of the Act by 
failing to properly notify all of its employees of the change in 

its solicitation/distribution rule since about 2009. 
 4. The Respondent did not violate the Act as further alleged 
in the compl
aint.
 THE 
REMEDY
 Having found that the confidentiality provision contained in 
the employee handbook and the portal violates the Act, I re
c-ommend that the Respondent be ordered to rescind this prov
i-sion and to notify all employees electronically that this p
rov
i-sion has been rescinded and will no longer be a part of the e
m-ployee handbook, the new employee CD, or the Respondent™s 

portal. Although I have found that the Respondent changed its 
solicitation and distribution policy to a lawful policy, I have 
also f
ound that the employees were not adequately informed of 
this change. I therefore recommend that the Respondent be 
                      FRESH 
& EASY NEIGHBORHOOD MA
RKET
, INC
. 185 ordered to notify all of its employees, electronically, of the 
change and to specifically note the change on its portal. I also 
recommend that
 Respondent be ordered to post the Board n
o-tice at each of its store locations. 
 [Recommended Order omitted from publication.]
  